UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a party other than the Registrant¨ Check the appropriate box: x Preliminary Proxy Statement. ¨ Confidential, for use of the Commission Only (as Permitted by Rule 14a-6(e)(2)). ¨ Definitive Proxy Statement. ¨ Definitive Additional Materials. ¨ Soliciting Material Pursuant to § 240.14a-12. SONESTA INTERNATIONAL HOTELS CORPORATION (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): Payment of Filing Fee (Check the appropriate box): ¨ No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Class A common stock, par value $0.80 per share, of Sonesta International Hotels Corporation (the “Common Stock”). Aggregate number of securities to which transaction applies: As of [●], 2011, 3,698,230 shares of Common Stock outstanding. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Solely for the purpose of calculating the registration fee, the underlying value of the transaction was calculated based upon 3,698,230 shares of Common Stock outstanding, multiplied by $31.00 per share.In accordance with Section14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying $0.00011460 by the sum described in the preceding sentence. Proposed maximum aggregate value of transaction: Total fee paid: $13,138.32, determined based upon multiplying 0.00011460 by the proposed maximum aggregate value of the transaction of $114,645,13 ¨ Fee paid previously with preliminary materials. ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY PROXY STATEMENT – SUBJECT TO COMPLETION, DATED [·], 2011 [Insert Company Logo] 116 Huntington Avenue, Floor 9 Boston, MA 02116 [·], 2011 Dear Stockholder: You are cordially invited to attend a special meeting of stockholders of Sonesta International Hotels Corporation (“Sonesta”) to be held on [·], at [·] a.m., local time, at [·]. At the meeting, you will be asked to: · consider and vote on a proposal to adopt the Agreement and Plan of Merger (the “Merger Agreement”), dated as of November 2, 2011, by and among Sonesta, Sonesta Acquisition Corp. (f/k/a Property Acquisition Corp.) (“Parent”) and PAC Merger Corp., a wholly-owned subsidiary of Parent (“Merger Sub”) pursuant to which each share of Sonesta’s Class A common stock outstanding at the effective time of the merger will be converted into the right to receive $31.00 per share in cash,without interest and less any applicable withholding taxes, and Sonesta will become a wholly owned subsidiary of Parent; · consider and cast a nonbinding advisory vote on certain merger-related compensation (consisting solely of potential payments under the employee retention plan described in the accompanying proxy statement) that may be received by the Sonesta named executive officers in connection with the merger as more fully described on page 36; · consider and vote upon a proposal to approve one or more adjournments or postponements of the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve the proposal to adopt the Merger Agreement; and · transact any other business that may properly come before the special meeting, or any adjournment or postponement of the special meeting, by or at the direction of our board of directors. If our stockholders adopt the Merger Agreement and the merger is completed, you will be entitled to receive $31.00 in cash, without interest and less any applicable withholding taxes, for each share of our Class A common stock that you own immediately prior to completion of the merger.Upon completion of the merger, Sonesta will become a wholly-owned subsidiary of Parent. Our board of directors has unanimously approved the merger and adopted the Merger Agreement and has determined that the Merger Agreement and the merger are advisable to, and in the best interests of, Sonesta and its stockholders. Our board of directors unanimously recommends that you vote “FOR” the adoption of the Merger Agreement, “FOR” approval of the nonbinding advisory proposal regarding merger-related compensation and “FOR” approval of the adjournment or postponement of the special meeting. Approval of the proposal to adopt the Merger Agreement requires the affirmative vote of at least two-thirds of the outstanding shares of our Class A common stock entitled to vote thereon. Your vote is very important, regardless of the number of shares you own. Whether or not you plan to attend the special meeting, please complete, date, sign and return, as promptly as possible, the enclosed proxy card in the enclosed prepaid envelope.The failure to vote your shares of our Class A common stock will have the same effect as a vote against the proposal to adopt the Merger Agreement. The enclosed proxy statement provides you with information about the special meeting, the Merger Agreement, the merger and other related matters to be considered by the stockholders of Sonesta.A copy of the Merger Agreement is attached as Annex A to the proxy statement.We encourage you to read the proxy statement and the Merger Agreement carefully and in their entirety prior to voting your shares.You also may obtain additional information about Sonesta from documents we have filed with the Securities and Exchange Commission by following the instructions listed in the section of the accompanying proxy statement entitled “WHERE YOU CAN FIND MORE INFORMATION.” On behalf of our board of directors, I thank you for your support and urge you to vote in favor of the adoption of the Merger Agreement. Sincerely, Peter J. Sonnabend Executive Chairman of the Board The accompanying proxy statement is dated [●], 2011, and is first being mailed, with the form of proxy, to our stockholders on or about [●], 2011. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE MERGER, PASSED UPON THE MERITS OR FAIRNESS OF THE MERGER AGREEMENT OR THE PROPOSED MERGER CONTEMPLATED THEREBY, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE INFORMATION CONTAINED IN THIS PROXY STATEMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. YOUR VOTE IS IMPORTANT. PLEASE VOTE BY COMPLETING, SIGNING, DATING AND PROMPTLY RETURNING THE ENCLOSED PROXY CARD, WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING. PLEASE DO NOT SEND IN ANY CERTIFICATES FOR YOUR SHARES AT THIS TIME. IF THE MERGER IS APPROVED, YOU WILL RECEIVE A LETTER OF TRANSMITTAL AND RELATED INSTRUCTIONS TO SURRENDER YOUR SHARE CERTIFICATES. NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To Be Held on [·], 2011 TO THE STOCKHOLDERS OF SONESTA INTERNATIONAL HOTELS CORPORATION: Notice is hereby given that a special meeting of the stockholders of Sonesta International Hotels Corporation, a New York corporation (“Sonesta”), will be held on [·], 2011, at [·] a.m., local time, at [·], for the following purposes: 1. Merger Proposal.To consider and vote on a proposal to adopt the Agreement and Plan of Merger (the “Merger Agreement”), dated as of November 2, 2011, by and among Sonesta, Sonesta Acquisition Corp. (f/k/a Property Acquisition Corp.) (“Parent”) and PAC Merger Corp., a wholly-owned subsidiary of Parent (“Merger Sub”), as it may be amended from time to time; 2. Advisory Vote on Certain Merger-Related Compensation.To consider and casta nonbinding advisory vote on certain compensation that may be received by the Sonesta named executive officers in connection with the merger, as reported in the table on page 41 of the accompanying proxy statement. 3. Adjournment Proposal.To consider and vote upon a proposal to approve one or more adjournments or postponements of the special meeting, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve the proposal to adopt the Merger Agreement. 4. Other Business. To transact any other business that may properly come before the special meeting, or any adjournment or postponement of the special meeting, by or at the direction of our board of directors. The Merger Agreement, the merger and the merger-related compensation arrangements are more fully described in the accompanying Proxy Statement, which you should read carefully in its entirety before voting. Our board of directors has fixed the close of business on [·], 2011 as the record date for the determination of stockholders entitled to notice of, and to vote at, this special meeting and any adjournment thereof. Only holders of Sonesta’s Class A common stock at the close of business on the record date are entitled to vote at the special meeting. Our board of directors has unanimously approved the merger and adopted the Merger Agreement and has determined that the Merger Agreement and the merger are advisable to, and in the best interests of, Sonesta and its stockholders. OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE ADOPTION OF THE MERGER AGREEMENT, “FOR” APPROVAL ON A NON-BINDING ADVISORY BASIS OF THE MERGER-RELATED COMPENSATION AND “FOR” APPROVAL OF THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES. Your vote is very important, regardless of the number of shares you own. The approval of the adoption of the Merger Agreement requires the affirmative vote of the holders of at least two-thirds of the outstanding shares of our Class A common stock entitled to vote thereon. If you abstain or do not vote on the adoption of the Merger Agreement, it will have the same effect as a vote by you against the adoption of the Merger Agreement.Approval of the merger-related compensation, and the proposal to adjourn the special meeting, require the affirmative vote of a majority of the votes cast on such proposals at the special meeting. Whether or not you plan to attend the special meeting, please complete, date, sign and return, as promptly as possible, the enclosed proxy card in the enclosed prepaid envelope.Properly executed proxy cards with no instructions indicated on the proxy card will be voted FOR the adoption of the Merger Agreement, FOR approval of the merger-related compensation and FOR approval of the adjournment or postponement of the special meeting, if necessary or appropriate. Holders of Sonesta Class A common stock are not entitled to appraisal or dissenters’ rights under Section 910 of the New York Business Corporation Law, which we refer to as the NYBCL, in connection with the merger. The enclosed proxy statement provides you with information about the special meeting, the Merger Agreement, the merger and other related matters to be considered by the stockholders of Sonesta.A copy of the Merger Agreement is attached as Annex A to the proxy statement.We encourage you to read the proxy statement and the Merger Agreement carefully and in their entirety prior to voting your shares.The accompanying proxy statement is dated [·], 2011, and is first being mailed, with the form of proxy, to our stockholders on or about [·], 2011. YOUR VOTE IS IMPORTANT. PLEASE VOTE BY COMPLETING, SIGNING, DATING AND PROMPTLY RETURNING THE ENCLOSED PROXY CARD, WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING. PLEASE DO NOT SEND IN ANY CERTIFICATES FOR YOUR SHARES AT THIS TIME. IF THE MERGER IS APPROVED, YOU WILL RECEIVE A LETTER OF TRANSMITTAL AND RELATED INSTRUCTIONS TO SURRENDER YOUR SHARE CERTIFICATES. By order of the Board of Directors, David Rakouskas Secretary Boston, Massachusetts [●], 2011 PROXY STATEMENT You are receiving this proxy statement and proxy card or voting instruction form because you own shares of our Class A common stock.This proxy statement describes matters on which we urge you to vote and is intended to assist you in deciding how to vote your shares of Class A common stock with respect to such matters.The proxy statement is dated [·], 2011, and is first being mailed to stockholders of Sonesta on or about[·], 2011. Throughout this proxy statement, all references to “Sonesta,” “we,” “us,” and “our” refer to Sonesta International Hotels Corporation, unless otherwise indicated or the context otherwise requires. You are being asked to consider and approve the adoption of the “Merger Agreement” which sets forth the terms pursuant to which the “merger” will be effectuated. References in this proxy statement to “common stock” and “common stockholders” are to Sonesta’s Class A common stock, par value $0.80 per share, and the holders thereof, respectively.Other than shares of its Class A common stock, Sonesta does not have any shares of stock outstanding.In addition to Sonesta, Sonesta Acquisition Corp. (f/k/a Property Acquisition Corp.) and PAC Merger Corp., which we may refer to as “Parent” and “Merger Sub,” respectively, in this proxy statement, are parties to the Merger Agreement.Deutsche Bank Securities Inc., who served as financial advisor to our board of directors, may be referred to in this proxy statement as Deutsche Bank. This proxy statement contains references to the availability of certain information from our website, www.sonesta.com.By making such references, we do not incorporate into this document the information included on our website. i TABLE OF CONTENTS SUMMARY TERM SHEET 1 Parties to the Merger (page 20) 1 The Merger (page 42) 1 Treatment of Sonesta Capital Stock (page 43) 1 The Special Meeting of Sonesta Stockholders (page 17) 2 Record Date; Stockholders Entitled to Vote (page 17) 2 Vote Required for Approval (page 18) 2 Recommendations of Sonesta’s Board of Directors to Stockholders (page 27) 2 Opinion of Deutsche Bank Securities Inc. to Sonesta’s Board of Directors (page 29) 2 Conditions to Completion of the Merger (page 52) 3 Funding of the Merger (page 35) 4 Limitation on Sonesta’s Ability to Consider Other Acquisition Proposals (page 48) 4 Termination of the Merger Agreement (page 53) 5 Termination Fee and Expenses (page 54) 6 Remedies (page 55) 7 The Voting Agreement (page 57) 7 Regulatory Matters (page 39) 7 Appraisal Rights (page 37) 7 Certain U.S. Federal Income Tax Consequences (page 37) 8 Interests of Sonesta Directors and Executive Officers in the Merger (page 36) 8 Common Stock Ownership of Our Directors and Executive Officers (page 58) 9 Delisting and Deregistration of Sonesta Common Stock (page 40) 9 Approval of Certain Merger-Related Executive Compensation (page 40) 9 QUESTIONS & ANSWERS ABOUT THE MERGER AND RELATED MATTERS 10 CAUTION REGARDING FORWARD-LOOKING STATEMENTS 16 SPECIAL MEETING OF STOCKHOLDERS OF SONESTA 17 Date, Time and Place of Meeting 17 Record Date; Shares Entitled to Vote; Outstanding Shares 17 Purpose of the Special Meeting of Stockholders 17 Quorum; Abstentions; Broker Non-Votes 17 Votes Required 18 Voting Agreement 18 Solicitation of Proxies 18 Voting; Proxies and Revocation 18 Recommendations of our Board of Directors 19 PROPOSAL NO. 1 – THE MERGER 20 Parties to the Merger 20 Background of the Merger 20 Recommendations of Sonesta’s Board of Directors 27 Sonesta’s Reasons for the Merger 27 Opinion of the Financial Advisor to Sonesta’s Board of Directors 29 Funding of the Merger 35 Interests of Sonesta Directors and Executive Officers in the Merger 36 Indemnification and Directors’ and Officers’ Liability Insurance 37 Appraisal Rights 37 Certain U.S. Federal Income Tax Consequences of the Merger 37 Regulatory Matters 39 Delisting and De-registration of Sonesta Common Stock After the Merger 40 ii PROPOSAL NO. 2 – ADVISORY VOTE ON CERTAIN MERGER-RELATED COMPENSATION 40 THE MERGER AGREEMENT 42 Explanatory Note Regarding the Merger Agreement 42 The Merger 42 Treatment of Sonesta and Merger Sub Capital Securities 43 Exchange of Sonesta Stock Certificates for the Merger Consideration 43 Representations and Warranties 44 Definition of Company Material Adverse Effect 45 Representations about Funding 46 Conduct of Sonesta’s Business Before Completion of the Merger 46 Limitation on Sonesta’s Ability to Consider Other Acquisition Proposals 48 Employee Benefits for Sonesta Employees 50 Sonesta Directors’ and Officers’ Liability Insurance 51 Conditions to Completion of the Merger 52 Termination of the Merger Agreement 53 Termination Fee; Expenses 54 Remedies 55 Amendment and Waiver 56 THE VOTING AGREEMENT 57 MARKET PRICE OF SONESTA COMMON STOCK 58 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 58 PROPOSAL NO. 3 – ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING 60 DEADLINE FOR STOCKHOLDER PROPOSALS TO BE PRESENTED AT NEXT ANNUAL MEETING 61 HOUSEHOLDING OF PROXY MATERIALS 61 WHERE YOU CAN FIND MORE INFORMATION 61 iii SUMMARY TERM SHEET This summary term sheet highlights selected information from this proxy statement and may not contain all of the information that is important to you. We encourage you to read carefully the remainder of this proxy statement, including the attached annexes and the other documents to which we have referred you, because this section does not provide all the information that might be important to you with respect to the merger and the other matters being considered at the special meeting of stockholders. See also “Where You Can Find More Information” on page 61 of this proxy statement. We have included references to other portions of this proxy statement to direct you to a more complete description of the topics presented in this summary. Parties to the Merger (page 20) Sonesta International Hotels Corporation Sonesta International Hotels Corporation, a New York corporation, formed in 1923, is engaged in the operation of a hotel that it owns in Boston (Cambridge), Massachusetts, a condominium hotel that it owns in Coconut Grove, Florida and a hotel it leases in New Orleans, Louisiana.Sonesta also operates under management agreements, hotels in Cairo, Luxor, Taba, Hurghada and Sharm el Sheikh (3), Egypt and six (6) Nile river cruise vessels.Sonesta also has franchise agreements for hotels in Sint Maarten (2), Chile (3), Colombia (4), Ecuador (1) and Peru (7).For additional information, please visit www.sonesta.com.Sonesta’s principal executive offices are located at 116 Huntington Avenue, Boston, MA 02116.Sonesta’s telephone number is (617) 421-5400. Parent Sonesta Acquisition Corp. (f/k/a Property Acquisition Corp.), a Maryland corporation, was formed for the purpose of completing the transaction contemplated by the Merger Agreement.Parent has not conducted any unrelated activities since its organization.Parent’s principal executive offices are located at Two Newton Place, Suite 300, 225 Washington Street, Newton, MA 02458. Merger Sub PAC Merger Corp., a New York corporation, was formed for the purpose of entering into the Merger Agreement and completing the transaction contemplated thereby. Merger Sub has not conducted any unrelated activities since its organization. Upon completion of the merger, the separate corporate existence of Merger Sub will cease.Merger Sub’s principal executive offices are located at Two Newton Place, Suite 300, 225 Washington Street, Newton, MA 02458. The Merger (page 42) Sonesta, Parent and Merger Sub have agreed to the merger under the terms of the Merger Agreement described in this proxy statement. We have attached the Merger Agreement as Annex A to this proxy statement. We encourage you to read the Merger Agreement carefully because it is the legal document that governs the merger and related matters. Under the terms of the Merger Agreement, Merger Sub, a wholly-owned subsidiary of Parent, will merge with and into Sonesta and the separate corporate existence of Merger Sub will cease and Sonesta will be the surviving corporation.Immediately after completion of the merger, Sonesta will be a wholly-owned subsidiary of Parent. The merger is subject to customary conditions to the completion of the merger, including adoption of the Merger Agreement by the holders of our common stock. Treatment of Sonesta Capital Stock (page 43) Upon completion of the merger, the capital stock of Sonesta (other than treasury shares and shares owned by Parent, Merger Sub, or any wholly owned subsidiary of Parent or Sonesta) will be treated as follows: 1 Each share of Sonesta common stock outstanding immediately prior to the effective time of the merger will be canceled and shall cease to exist, and shall automatically be converted into the right to receive $31.00 per share in cash, without interest and less any applicable withholding taxes (the “Merger Consideration”), upon surrender of the certificate representing such share of Sonesta common stock in the manner provided in the Merger Agreement. The Special Meeting of Sonesta Stockholders (page 17) The special meeting of the Sonesta stockholders will be held on [●], at [●]a.m., local time, at [●].At the Sonesta special meeting of stockholders, Sonesta stockholders will be asked to vote on a proposal to adopt the Merger Agreement, a nonbinding advisory proposal to approve the merger-related compensation, consisting solely of potential payments under the employee retention plan described on page 36 of this proxy statement, that may be received by the Sonesta named executive officers in connection with the merger and, if necessary or appropriate, and in the discretion of the proxy holders on any other proposals to be voted on at the special meeting. Record Date; Stockholders Entitled to Vote (page 17) Our board of directors has fixed the close of business on [●], 2011 as the record date for the determination of stockholders entitled to notice of, and to vote at, the special meeting and any adjournment thereof. Only holders of Sonesta’s common stock at the close of business on the record date are entitled to vote at the special meeting. Vote Required for Approval (page 18) The approval of the adoption of the Merger Agreement requires the affirmative vote of the holders of at least two-thirds of the outstanding shares of our common stock entitled to vote thereon. If you abstain or do not vote on the adoption of the Merger Agreement, it will have the same effect as a vote by you against the adoption of the Merger Agreement.Approval of the nonbinding advisory proposal regarding merger-related compensation, consisting solely of potential payments under an employee retention plan, and the proposal to adjourn the special meeting, require the affirmative vote of a majority of the votes cast on such proposals.If you abstain or do not vote on these matters, it will have no effect on their approval. Recommendations of Sonesta’s Board of Directors to Stockholders (page 27) After careful consideration and consultation with its financial and legal advisors, our board of directors has determined that the Merger Agreement and the merger are advisable, and that it is in the best interests of Sonesta and its stockholders that Sonesta enter into the Merger Agreement and consummate the merger. Our board of directors recommends that Sonesta stockholders vote FOR the proposal to adopt the Merger Agreement; FOR the nonbinding advisory proposal to approve the merger-related compensation, consisting solely of potential payments under the employee retention plan, that may be received by the Sonesta named executive officers in connection with the merger; and FOR the proposal to approve the adjournment or postponement of the special meeting. For the factors considered by Sonesta’s board of directors in reaching its decision to adopt the Merger Agreement and the merger, see “Proposal No. 1 - The Merger—Recommendations of Sonesta’s Board of Directors” beginning on page 27 of this proxy statement and “Proposal No. 1 - The Merger—Sonesta’s Reasons for the Merger” beginning on page 27 of this proxy statement. Opinion of Deutsche Bank Securities Inc. to Sonesta’s Board of Directors (page 29) In connection with the evaluation of the proposed merger by Sonesta’s board of directors, the board’s financial advisor, Deutsche Bank Securities Inc., rendered a written opinion to the board of directors, dated November 2, 2011, that, as of that date and subject to the assumptions made, matters considered and limitations, qualifications and conditions set forth in its opinion, the per share price of $31.00 in cash, without interest, of Sonesta’s common stock specified in the Merger Agreement was fair, from a financial point of view, to the holders of our common stock. The full text of Deutsche Bank’s written opinion datedNovember 2, 2011 is attached to this proxy statement as Annex B. We urge you to read this opinion carefully in its entirety for a descriptionof the assumptions made, matters considered and qualifications, limitationsand conditions of the review undertaken by Deutsche Bank.Deutsche Bank’s opinion was addressed to Sonesta’s board of directors and does not constitute a recommendation to Sonesta stockholders as to how you should vote with respect to the merger or any other matter. 2 Conditions to Completion of the Merger (page 52) Completion of the merger depends upon the satisfaction or waiver, where permitted by the Merger Agreement, of a number of conditions, including the following (some of which are conditions to the closing obligations of both parties, and others of which are conditions to the closing obligations of only one party): · adoption of the Merger Agreement by the holders of at least two-thirds of the outstanding shares of Sonesta’s common stock entitled to vote thereon; · receipt of any necessary governmental consents and authorizations under any antitrust, competition or merger laws and there shall be no pending or threatened action or investigation with respect to such approval or consent; · no order, injunction or decree issued by any governmental entity of competent jurisdiction or other legal restraint or prohibition preventing the consummation of the merger shall be in effect, and no statute, rule, regulation, order, injunction or decree shall have been enacted, entered, promulgated or enforced by any governmental entity that prohibits or makes illegal consummation of the merger; · there shall not be threatened or pending any action or proceeding by any governmental entity against any of Parent, Merger Sub or Sonesta seeking to restrain or prohibit Parent’s or Merger Sub’s ownership or operation of their own or Sonesta’s business or assets, or to compel Parent or Merger Sub to dispose of or hold separate any material portion of the business or assets of Sonesta or Parent, nor shall there be any statute, rule, regulation, judgment, order or injunction that is reasonably likely to result in any such consequence; · certain representations and warranties made by Sonesta in the Merger Agreement being true and correct in all respects as of the date of the Merger Agreement and as of the date of completion of the merger unless the effect of any inaccuracies in such representations and warranties has not and would not reasonably be expected to have a “company material adverse effect” (except that any representations or warranties expressly made as of a specific date would be measured as of such date), and certain other representations and warranties made by Sonesta being true and correct at such dates in all respects without any consideration for “company material adverse effect”; · each party having performed or complied with all of its covenants under the Merger Agreement at or prior to the completion of the merger in all material respects or any breach or failure thereof shall have been cured to the reasonable satisfaction of the non-breaching party; · Sonesta shall have delivered to Parent an executed election on Internal Revenue Service Form 8832 to treat Charterhouse of Cambridge Trust, a wholly owned subsidiary of Sonesta, as disregarded as a separate entity from Sonesta, such election to be filed after the effective time of the merger and to be effective at least one day prior to the effective time; · no “company material adverse effect” shall have arisen or occurred after the execution of the Merger Agreement that is continuing; and · each party shall have delivered a certificate validly executed by certain of their officers certifying that all such party’s representations and warranties under the Merger Agreement are true and correct and that all such party’s obligations and covenants under the Merger Agreement have been performed and complied with, and with respect to Sonesta, that no “company material adverse effect” shall have arisen or occurred after the execution of the Merger Agreement that is continuing. 3 Funding of the Merger (page 35) It is expected that Parent will obtain funding for payment of the aggregate Merger Consideration through capitalization of Parent by its stockholders and the sale to Hospitality Properties Trust (“HPT”) pursuant to a purchase agreement (the “Purchase Agreement”) entered into by Parent and Merger Sub with HPT concurrently with the Merger Agreement, of the entities (the “Hotel Entities”) that own the Royal Sonesta Hotel Boston, in Cambridge, Massachusetts (the “Cambridge Hotel”) and lease the Royal Sonesta Hotel New Orleans, in New Orleans, Louisiana (the “New Orleans Hotel”).The aggregate purchase price payable by HPT under the Purchase Agreement for the sale to HPT of the Hotel Entities equals $150.5 million, less the outstanding principal and accrued interest, if any, owed at the time of the closing under a variable rate mortgage loan due in 2015 secured by the Cambridge Hotel (the “Cambridge Loan”). At November 1, 2011, this loan had an outstanding principal balance of approximately $31.2 million. Under the Purchase Agreement and on and subject to its terms and conditions, HPT has agreed to advance the purchase price for the Hotel Entities to Parent and Merger Sub for the purpose of Parent and Merger Sub consummating the merger under the Merger Agreement.HPT’s obligation to advance the purchase price under the Purchase Agreement is subject to certain conditions, including that either (i) the conditions to the merger under the Merger Agreement have been satisfied or waived or (ii) a final nonappealable court order is issued awarding specific performance to Sonesta compelling Parent and Merger Sub to consummate the merger.Sonesta is an express third-party beneficiary of the Purchase Agreement and entitled to enforce the Purchase Agreement against HPT as if it were Parent. Parent has entered into an equity commitment letter (the “Equity Commitment Letter”) with its stockholders pursuant to which such stockholders have committed to purchase common stock of Parent for an aggregate cash consideration of $12.5 million to fund the aggregate Merger Consideration, or up to $8.5 million to satisfy any final non-appealable court order awarding damages to Sonesta for Parent’s or Merger Sub’s material breach of the Merger Agreement. Sonesta is an express third-party beneficiary of the Equity Commitment Letter and entitled to enforce the Equity Commitment Letter against Parent’s stockholders as if it were Parent. We believe the amounts committed under the Purchase Agreement and the Equity Commitment Letter will be sufficient to complete the transaction contemplated by the Merger Agreement, but we cannot be assured that the full amount of the funding will be available or that the committed funding will be sufficient to complete the transaction contemplated by the Merger Agreement.The amounts committed might be insufficient if, among other things, one or more of the parties to the Purchase Agreement or the Equity Commitment Letter fails to fund the committed amounts in breach of such letter or agreement or if the conditions to the commitments to fund the amounts set forth in such letter or agreement are not met. The failure of Parent and Merger Sub to obtain any portion of the committed funding (or any alternative funding) is likely to result in the failure of the merger to be consummated. Limitation on Sonesta’s Ability to Consider Other Acquisition Proposals (page 48) Under the terms of the Merger Agreement, Sonesta was required to immediately cease all discussions and negotiations with any persons that may have been ongoing with respect to an acquisition proposal.Subject to certain exceptions described below, until the holders of our common stock adopt the Merger Agreement or, if earlier, the termination of the Merger Agreement, we also agreed that we and our subsidiaries will not, nor will we authorize or permit any of our respective representatives to, directly or indirectly: · initiate, solicit or knowingly encourage (including by way of furnishing non-public information or assistance), or knowingly induce, or knowingly take any action to facilitate the making of, any inquiry, offer or proposal which constitutes or would reasonably be expected to lead to any acquisition proposal; · enter into, continue or otherwise participate in any discussions or negotiations with, furnish any non-public information relating to Sonesta or its subsidiaries to, or otherwise cooperate in any way with any person (other than Parent or any of its affiliates or representatives) that is seeking to make, or has made, an acquisition proposal; 4 · make an “adverse recommendation change” (as defined in this proxy statement on page 50); · grant (other than to Parent or any of its affiliates or representatives) any waiver or release under any confidentiality, standstill or similar agreement; · make, or participate in, whether alone or in concert with others, any “solicitation” (as such term is used in the rules of the U.S. Securities and Exchange Commission (the “SEC”)) of proxies or consents to vote any securities of Sonesta in favor of any acquisition proposal; or · enter into any merger agreement, letter of intent, share purchase agreement, asset purchase agreement or share exchange agreement, option agreement or other similar agreement relating to or any understanding or agreement contemplating or otherwise relating to, or that is intended to or would reasonably be expected to lead to, any acquisition proposal. Notwithstanding the prohibitions described above, prior to the adoption of the Merger Agreement by the holders of our common stock, Sonesta may furnish non-public information concerning its business or assets to any third party pursuant to a confidentiality agreement with terms no less favorable to Sonesta than those contained in the confidentiality agreements between HPT and Sonesta and may negotiate and participate in discussions with such third party concerning an acquisition proposal if, but only if, (i) Sonesta has received on an unsolicited basis a bona fide written acquisition proposal from such third party, (ii) Sonesta’s board of directors determines in good faith, after considering the advice of an investment banking firm and outside legal counsel that such acquisition proposal constitutes or is reasonably likely to result in a “superior proposal,” as defined in this proxy statement on page 50, (iii) Sonesta’s board of directors determines in good faith, after considering the advice of outside legal counsel, that the failure to provide such information or to engage in such discussions or negotiations would be inconsistent with their fiduciary duties, and (iv) there has not been any material breach of the non-solicitation provisions of the Merger Agreement by Sonesta or any of its representatives.Prior to furnishing any third party with information or entering into negotiations or discussions with respect to any acquisition proposal, Sonesta must provide Parent at least 24 hours prior written notice of its intention to provide such information or enter into such negotiations or discussions, and must provide to Parent any non-public information that was not previously provided to Parent no later than the date of provision to such third party. Termination of the Merger Agreement (page 53) The Merger Agreement may be terminated, and the merger abandoned, at any time prior to the consummation of the merger, whether before or after the adoption of the Merger Agreement and approval of the merger by Sonesta’s stockholders: · by mutual written consent of Parent, Merger Sub and Sonesta; or · by either Parent or Sonesta if: o a court of competent jurisdiction or other governmental entity shall have issued a final and nonappealable order or taken any other action permanently restraining, enjoining or otherwise prohibiting the merger; which such action shall have become final and nonappealable, provided, however, that the party seeking to so terminate has used its reasonable best efforts to remove such order or to reverse such action; or o the merger shall not have been consummated by April 30, 2012, except that this termination right is not available to any party whose failure to fulfill its obligations under the Merger Agreement or the failure of whose representations or warranties to be true and correct has been the principal cause of, or principally resulted in, the failure of any such condition; or o the proposal to adopt the Merger Agreement fails to receive the requisite affirmative vote by Sonesta’s stockholders at Sonesta’s special meeting of stockholders duly convened therefor; or 5 · by Parent if: o an “adverse recommendation change” (as defined in this proxy statement on page 50) shall have occurred or Sonesta’s board of directors shall have failed to publicly confirm its recommendation that Sonesta’s stockholders adopt the Merger Agreement within four business days after Parent so requests in writing; or o upon a breach by Sonesta of any representation, warranty, covenant or other agreement in the Merger Agreement which (1) would result in the failure of any condition precedent to the merger and (2) cannot be or has not been cured within the earlier of (i) fifteen calendar days after the giving of written notice by Parent to Sonesta and(ii) April 30, 2012; or o Sonesta shall have breached any of its obligations under the non-solicitation provision of the Merger Agreement, as described under “The Merger Agreement — Limitation on Sonesta’s Ability to Consider Other Acquisition Proposals,” beginning on page 48 of this proxy statement; or · by Sonesta: o upon a breach by Parent or Merger Sub of any representation, warranty, covenant or other agreement in the Merger Agreement, which breach cannot be or has not been cured within the earlier of (i) fifteen calendar days afterthe giving of written notice by Sonesta to Parent and (ii) April 30, 2012, except for any such breach which, individually or in the aggregate, has not had and would not reasonably be expected to have, a material adverse effect on the ability of Parent and Merger Sub to perform their obligations under the Merger Agreement or to consummate the merger; or o for the purposes of entering into an agreement with respect to a “superior proposal” (as defined in this proxy statement on page 50), provided that prior to any such termination, (i) Sonesta shall have received a “superior proposal” and provided Parent with the required notice thereof, (ii) Sonesta’s board of directors determines in good faith, after considering the advice of outside legal counsel, that the failure to take such action would be inconsistent with the board of directors’ fiduciary duties, (iii) Sonesta shall have provided Parent with four full business days prior written notice that it intends to terminate the Merger Agreement (and any amendment to the financial terms or any other material term of any such acquisition proposal shall require a new written notice to Parent and a new two full business day period), (iv) during such period (and any new two full business day period), Sonesta has caused its financial and legal advisors to negotiate with Parent in good faith as to any such adjustments in the terms and conditions of the Merger Agreement proposed by Parent so as to cause such acquisition proposal to cease to constitute a superior proposal, (v) following such periods, Sonesta’s board of directors determines in its good faith judgment (after considering the advice of its financial advisor and outside legal advisor) that, after taking into account any adjustments to the terms and conditions of the Merger Agreement proposed in writing by Parent, the acquisition proposal constitutes a superior proposal, (vi) there has not been any material breach of the non-solicitation provision of the Merger Agreement, (vii) Sonesta has delivered to Parent a written notice of termination of the Merger Agreement and paid the amount of the termination fee and reimbursable expenses required under the Merger Agreement, and(viii) immediately following thepayment of said fee and expenses,Sonesta enters into the agreement with respect to the superior proposal. Termination Fee and Expenses (page 54) The Merger Agreement contains certain termination rights for Sonesta and Parent as described under “The Merger Agreement— Termination of the Merger Agreement” beginning on page 53.Under specified circumstances, if the Merger Agreement is terminated, Sonesta will be required to pay Parent a termination fee equal to $4.0 million plus out-of-pocket expenses of Parent not in excess of $500,000.In addition, if the Merger Agreement is terminated by Sonesta due to Parent’s or Merger Sub’s breach of any representation, warranty, covenant or other agreement contained in the Merger Agreement and such breach cannot be or has not been cured within the specifiedtime frame, Parent will be required to reimburse Sonesta for its out-of-pocket expenses in an amount not to exceed $500,000. 6 Remedies (page 55) Prior to the valid termination of the Merger Agreement, non-breaching parties shall be entitled to compel specific performance of the Merger Agreement in addition to any other remedy to which they may be entitled at law or in equity.The parties have agreed to waive, in any action for specific performance, the defense of adequacy of a remedy at law.After a valid termination of the Merger Agreement no party has any right to compel specific performance of any section of the Merger Agreement other than the sectionswhich expressly survive such termination. Sonesta has the right prior to consummation of the merger to pursue damages of any type, in the event of Parent’s or Merger Sub’s willful and material breach of the Merger Agreement, fraud or failure, if all conditions precedent to Parent’s and Merger Sub’s obligation to consummate the merger have been satisfied or waived, to consummate the merger.Under the Merger Agreement, Sonesta, Parent and Merger Sub have agreed that such damages are capped at $8.5 million, inclusive of any amounts payable by Parent for out-of-pocket expenses.While Sonesta may pursue both a grant of specific performance of the Merger Agreement and monetary damages prior to the termination of the Merger Agreement, under no circumstances shall Sonesta be entitled to receive both a grant of specific performance and monetary damages. Under the Merger Agreement, the parties have agreed that none of HPT or any of its subsidiaries or any of their respective former, current or future shareholders, directors, trustees, officers or affiliates shall have any liability to Sonesta or any other person for any claim, action or proceeding arising out of or related to the Purchase Agreement, the Merger Agreement or the transactions contemplated by such agreements or any breach or failure to perform thereunder (except as and to the extent expressly provided for in the Purchase Agreement).Sonesta, Parent and Merger Sub have also agreed in the Merger Agreement that the stockholders of Parent shall have no liability to Sonesta or any other person for any claim, action or proceeding arising out of or related to the Equity Commitment Letter, the Merger Agreement or the transactions contemplated by such letter or agreement or any breach or failure to perform thereunder (except as and to the extent expressly provided for in the Equity Commitment Letter). The Voting Agreement (page 57) In order to induce Parent and Merger Sub to enter into the Merger Agreement, certain members of the Sonnabend family who hold shares of our common stock and are referred to as Sonnabend Stockholders throughout this proxy statement (who together own approximately 57.8% of our common stock outstanding), have executed and delivered a voting agreement pursuant to which, among other things, each Sonnabend Stockholder agreed to (i) vote its, his or her shares in favor of the proposal to adopt the Merger Agreement and (ii) grant Parent an irrevocable proxy in respect thereof (the “Voting Agreement”). Regulatory Matters (page 39) We and Parent have committed to use reasonable best efforts to cooperate with each other to obtain all necessary consents, licenses, permits, waivers, approvals, authorizations and orders for, and as a condition to, the completion of the merger.While the parties do not believe that any regulatory approvals are required, there can be no assurance that any regulatory approvals will be obtained and, if obtained, there can be no assurance as to the timing of any approvals, the ability of Parent or Sonesta to obtain the approvals on satisfactory terms or the absence of any litigation challenging such approvals. There can also be no assurance that any governmental entity or any private party will not attempt to challenge the merger on antitrust grounds and, if such a challenge is made, there can be no assurance as to its result. Appraisal Rights (page 37) Holders of Sonesta common stock are not entitled to appraisal or dissenters’ rights under Section 910 of the New York Business Corporation Law, which we refer to as the NYBCL, in connection with the merger. 7 Certain U.S. Federal Income Tax Consequences (page 37) Generally, the receipt of cash in exchange for our common stock pursuant to the merger will be a taxable transaction to holders of our common stock for U.S. federal income tax purposes. A U.S. holder of our common stock receiving cash in the merger generally will recognize gain or loss for U.S. federal income tax purposes in an amount equal to the difference between the amount of cash received (before reduction for any applicable withholding taxes) and the holder’s adjusted tax basis in our common stock surrendered. A non-U.S. holder of our common stock generally will not be subject to U.S. federal income tax unless (1) the gain on the exchange is effectively connected with the conduct of a trade or business in the United States, (2)the non-U.S. holder is a nonresident alien individual who is present in the United States for 183 days or more in the taxable year of the merger and certain other conditions are met, (3) the non-U.S. holder owned (after application of certain constructive ownership rules) more than 5% of Sonesta’s common shares at any time during the five years preceding the effective time of the Merger or (4) our common stock is not “regularly traded” (as defined by applicable Treasury regulations) on an established securities market. The tax consequences to you may vary depending on your particular circumstances. You should consult your own tax advisor as to the specific tax consequences to you of the merger, including any tax considerations that may arise under U.S. federal tax laws or the laws of any other relevant foreign, state, local or other taxing jurisdiction. Interests of Sonesta Directors and Executive Officers in the Merger (page 36) In considering the recommendation of our board of directors with respect to the Merger Agreement, holders of shares of our common stock should be aware that our executive officers and the members of our board of directors have certain interests in the merger that are different from, or in addition to, the interests of stockholders generally. These interests may create potential conflicts of interest. Pursuant to the Merger Agreement, Parent has committed to adopt, within five business days following the effective time of the merger, a retention plan (the “Retention Plan”) pursuant to which certain continuing employees, including our named executive officers, will be entitled to three weeks of base salary plus an additional one week of base salary for every year of service if terminated without cause or upon a resignation for good reason within six months of the effective time of the merger.The maximum aggregate amount that may be received by our four named executive officers under the Retention Plan is $1,004,107.See “Proposal No. 1 - The Merger Agreement—Interests of Sonesta Directors and Executive Officers in the Merger – Retention Plan” on page 36 of this proxy statement. Under the Merger Agreement, Sonesta, as the surviving corporation in the merger, has agreed to indemnify the directors and officers of Sonesta to the full extent permitted by law following the merger. Sonesta has also agreed to honor (and Parent shall cause Sonesta to honor) Sonesta’s obligations under any indemnification provisions of Sonesta’s certificate of incorporation and bylaws. Under the Merger Agreement, Sonesta will purchase six-year tail policies to Sonesta’s officers’ and directors’ insurance policy covering actions taken by such directors and officers in their capacities as directors and officers of Sonesta prior to the merger, provided, however, that the annual premium does not exceed $360,000. Pursuant to an agreement with Sonesta’s executive vice president – development, John DePaul, Mr. DePaul will be entitled to a cash payment at closing equal to $650,000 less salary earned between October 16, 2011 and closing. The Sonesta board of directors was aware of and discussed and considered these interests when it approved the merger. These interests may create potential conflicts of interest. 8 Common Stock Ownership of Our Directors and Executive Officers (page 58) As of November 2, 2011, our directors and executive officers beneficially owned in the aggregate 803,242 shares of Sonesta common stock or approximately 21.7% of our total outstanding shares. The share ownership of our directors and executive officers is further described under “Security Ownership Of Certain Beneficial Owners and Management.” Delisting and Deregistration of Sonesta Common Stock (page 40) If the merger is completed, Sonesta’s common stock will be delisted from The NASDAQ Global Market and deregistered under the Securities Exchange Act of 1934, as amended, or the Exchange Act.Thereafter, the provisions of the Exchange Act will no longer apply to us, including the requirements to file periodic reports with the SEC and to furnish a proxy or information statement to our stockholders in connection with meetings of our stockholders. Approval of Certain Merger-Related Executive Compensation (page 40) In accordance with Section 14A of the Exchange Act, Sonesta is providing common stockholders with the opportunity to cast a nonbinding advisory vote on the compensation that may be received by the Sonesta named executive officers in connection with the merger, as reported in the table on page 41 of this proxy statement, which consists solely of the right to receive a cash payment equal to three weeks base salary plus an additional one week of base salary for every year of service if, within six months of completion of the merger, either (1) the named executive officer is terminated without cause or (2) the named executive officer resigns his or her employment for good reason (as defined in the Retention Plan).The maximum aggregate amount that may be received by our four named executive officers under the Retention Plan collectively is $1,004,107, as shown on the table on page 41 of this proxy statement.The Sonesta board of directors unanimously recommends that you vote FOR the proposal to approve on an advisory basis the merger-related compensation that may be received by the named executive officers. Approval on an advisory basis of the merger-related compensation that may be received by the Sonesta named executive officers in connection with the merger requires the affirmative vote of a majority of the votes cast on such proposal at the special meeting. Approval of the merger-related compensation is not a condition to completion of the merger, and the vote related thereto is advisory only and will not be binding on us.Therefore, if the merger is approved by the holders of our common stock and completed, the merger-related compensation, to the extent that it may be received, will still be received by our named executive officers. 9 QUESTIONS & ANSWERS ABOUT THE MERGER AND RELATED MATTERS The following questions and answers are intended to address briefly some commonly asked questions about the merger, the Merger Agreement and the special meeting. These questions and answers may not address all questions that are important to you as a stockholder of Sonesta.Please refer to the “Summary Term Sheet” and the more detailed information contained elsewhere in this proxy statement, including in its annexes, all of which you should read carefully. See also “Where You Can Find More Information” beginning on page61. Q: Why am I receiving this proxy statement? A: Sonesta has agreed to merge under the terms of a Merger Agreement that is described in this proxy statement. A copy of the Merger Agreement is attached to this proxy statement as Annex A. You should carefully read this proxy statement in its entirety. In order for the merger to be completed, Sonesta stockholders holding at least two-thirds of the shares of our common stock outstanding and entitled to vote thereon must vote to adopt the Merger Agreement.You are receiving this proxy statement and proxy card or voting instruction form because you own shares of our common stock.This proxy statement describes matters on which we urge you to vote and is intended to assist you in deciding how to vote your shares of common stock with respect to such matters. We will hold a special meeting of stockholders in order to seek approval of the proposal to adopt the Merger Agreement and other related matters on which we urge you to vote.This proxy statement contains important information about these matters as well as the special meeting of stockholders.The enclosed voting materials allow you to vote your shares of our common stock without attending the special meeting of stockholders. Your vote is important. We encourage you to vote your shares of common stock as soon as possible. Q: What is the purpose of the special meeting? A: At the special meeting, the holders of our common stock will act upon the matters outlined in this proxy statement, including a proposal to adopt the Merger Agreement, a nonbinding advisory vote to approve certain merger-related compensation that our named executive officers may receive in connection with the merger, consisting solely of potential payments under the Retention Plan, and the adjournments or postponements of the special meeting, if necessary or appropriate, and in the discretion of the proxy holders on any other proposals to be voted on at the special meeting. For specific information regarding the Merger Agreement, “merger-related compensation” and adjournment, see “Proposal No. 1 - The Merger Agreement” beginning on page20, ”Proposal No.2– Advisory Vote on Certain Merger-Related Compensation” on page 40 and ”Proposal No.3– Adjournment or Postponement of the Special Meeting” on page 60, respectively. Q: Where and when is the special meeting? A: The special meeting of our stockholders will be held on [·], at [·] a.m., local time, at [·]. Q: Why is Sonesta merging? A: After careful consideration and consultation with its financial and legal advisors, our board of directors has determined that the Merger Agreement and the merger are advisable and that it is in the best interests of Sonesta and its stockholders that Sonesta enter into the Merger Agreement and consummate the merger contemplated by the Merger Agreement. Q: How does the board of directors recommend that I vote? 10 A: Our board of directors unanimously recommends that Sonesta stockholders vote FOR the proposal to adopt the Merger Agreement. See “Proposal No. 1 - The Merger—Recommendations of Sonesta’s Board of Directors” beginning on page 27 of this proxy statement for a more detailed discussion of the recommendation of Sonesta’s board of directors; FOR the nonbinding, advisory proposal to approve the merger-related compensation that may be received by the Sonesta named executive officers in connection with the merger; and FOR the proposal to approve one or more adjournments or postponements of the special meeting, if necessary or appropriate. If the Merger Agreement is not adopted by our stockholders or if the merger is not completed for any other reason, our stockholders will not receive any payment for their shares of Sonesta common stock in connection with the merger. Instead, we will remain an independent public company, Sonesta common stock will continue to be listed and traded on The NASDAQ Global Market and registered under the Exchange Act and we will continue to file periodic reports with the SEC on account of Sonesta common stock. Under specified circumstances, we may be required to pay to Parent, or may be entitled to receive from Parent, a fee with respect to the termination of the Merger Agreement, as described under “The Merger Agreement— Termination Fee; Expenses” beginning on page 54. Q: What will happen in the merger? A: The businesses of Sonesta will be acquired by Parent in a cash merger transaction.At the completion of the merger, Sonesta will become a wholly-owned subsidiary of Parent. As a result, shares of common stock of Sonesta will no longer be listed on any stock exchange, including The NASDAQ Global Market, or quotation system, and will be deregistered under the Exchange Act. Q: What will a Sonesta stockholder receive if the merger is completed? A: In exchange for each share of our common stock owned and outstanding at the effective time of the merger, each Sonesta stockholder will receive a cash payment per share of $31.00, without interest and less any applicable withholding taxes.For example, if a stockholder owns 100 shares of common stock, such stockholder will receive $3,100 in cash in exchange for the shares of common stock.You will not own any shares of the capital stock in Sonesta following completion of the merger. Q: How does the Merger Consideration for common stock compare to the market price of the common stock prior to announcement of the merger? A: The $31.00 that will be paid to holders of our common stock in exchange for each share of our common stock they hold represents a premium of approximately 71.3% over Sonesta’s closing price on October 27, 2011, which represents the unaffected stock price before issuance of a press release announcing potential merger discussions, a premium of approximately 42.5% over Sonesta’s closing price on November 2, 2011, the last trading day prior to Sonesta’s press release announcing the execution of the Merger Agreement, and a premium of approximately 63.5% over Sonesta’s average closing price during the 90 days ending on October 27, 2011. Q: Do any of Sonesta’s directors or officers have interests in the merger that may differ from those of Sonesta stockholders? A: Yes. In considering the recommendation of the board of directors of Sonesta with respect to the proposal to adopt the Merger Agreement, you should be aware that our directors and executive officers have interests in the merger that are different from, or in addition to, the interests of our stockholders generally. Our board of directors was aware of and considered these differing interests, to the extent such interests existed at the time, in evaluating and negotiating the Merger Agreement and the merger, and in unanimously recommending that the Merger Agreement be adopted by the stockholders of Sonesta. See “Proposal No.1 - The Merger — Interests of Sonesta Directors and Executive Officers in the Merger” beginning on page 36 of this proxy statement for a more detailed discussion of these interests. Q: Should I send in my stock certificates now? A: No. After the merger is completed you will receive written instructions from the exchange agent on how to exchange your stock certificates for the Merger Consideration.Please do not send in your stock certificates with your proxy. 11 Q: When do you expect the merger to be completed? A: We are working toward completing the merger as quickly as practicable after the special meeting of stockholders and currently expect to complete the merger in the first calendar quarter of 2012. However, we cannot predict the exact timing of the completion of the merger. Q: What are the material U.S. federal income tax consequences of the merger? A: If you are a U.S. holder, the receipt of cash by you in exchange for your shares of Sonesta common stock pursuant to the merger generally will be a taxable transaction for U.S. federal income tax purposes. If you are a non-U.S. holder, the receipt of cash by you in exchange for your shares of Sonesta common stock pursuant to the merger generally will not be a taxable transaction for U.S. federal income tax purposes unless (1) you have certain connections with the United States or (2) you do not qualify for an exception to the Foreign Investment in Real Property Tax Act of 1980 ("FIRPTA").See “Proposal No. 1 - The Merger— Certain U.S. Federal Income Tax Consequences of the Merger” beginning on page37 of this proxy statement for a more detailed discussion of the U.S. federal income tax consequences of the merger to holders of Sonesta common stock. The tax consequences of the merger may vary depending upon the particular circumstances of each stockholder. You should consult your own tax advisor as to the specific tax consequences to you of the merger, including any tax considerations that may arise under U.S. federal tax laws or the laws of any other relevant foreign, state, local or other taxing jurisdiction. Q: Who is entitled to vote at the special meeting? A: Our board of directors has fixed the close of business on [●], 2011 as the record date for the determination of stockholders entitled to notice of, and to vote at, the special meeting and any adjournment thereof. Only holders of our common stock at the close of business on the record date are entitled to vote at the special meeting. Q: What is a quorum for the special meeting? A: There must be a quorum for the special meeting of stockholders to be held.The presence in person or by proxy of the holders of record of stock of Sonesta entitled to cast one-third of the votes which the holders of all outstanding stock in the aggregate are entitled to cast for any item of business, shall be necessary to constitute a quorum for the transaction of such business.Only holders of record of Sonesta common stock on the record date will be entitled to vote at the special meeting of stockholders. All shares of Sonesta common stock represented at the special meeting of stockholders, but not voting, including broker non-votes and abstentions, will be counted as present for determining the presence or absence of a quorum but will not be counted as having been voted on any proposal.On the record date, there were 3,698,230 shares of common stock outstanding and entitled to vote.Thus, the holders of 1,232,744 shares of common stock must be present in person or represented by proxy at the special meeting to have a quorum. Q: What vote of Sonesta stockholders is required to adopt the Merger Agreement? A: Approval of the proposal to adopt the Merger Agreement requires the affirmative vote of the holders of at least two-thirds of the shares of Sonesta common stock outstanding and entitled to vote as of the record date. In order to induce Parent and Merger Sub to enter into the Merger Agreement, the Sonnabend Stockholders (who collectively own approximately 57.8% of our common stock outstanding), have executed and delivered a Voting Agreement pursuant to which, among other things, each Sonnabend Stockholder agreed to (i) vote its, his or her shares in favor of the proposal to adopt the Merger Agreement, and (ii) grant Parent an irrevocable proxy in respect thereof.See “The Voting Agreement” beginning on page 57 of this proxy statement for a more detailed discussion of the Voting Agreement. 12 Q: Why am I being asked to cast a nonbinding advisory vote to approve certain merger-related compensation that Sonesta’s named executive officers may receive in connection with the merger? A: The Securities and Exchange Commission’s recently adopted rules require us to seek a nonbinding advisory vote with respect to certain payments that may be made to Sonesta’s named executive officers in connection with the merger.The compensation being approved consists solely of potential payments under the Retention Plan described in “Retention Plan” beginning on page 36 of this proxy statement. Q: What will happen if stockholders do not approve the merger-related compensation at the special meeting? A: Approval of merger-related compensation that the Sonesta named executive officers may receive in connection with the merger is nonbinding and is not a condition to completion of the merger.The vote with respect to merger-related compensation is an advisory vote and will not be binding on Sonesta.Therefore, if the merger is approved by the stockholders and completed, the merger-related compensation, to the extent that it may be received, will be received by Sonesta’s named executive officers. Q: What vote of Sonesta stockholders is required to adopt the proposals regarding merger-related compensation and the proposal to adjourn the special meeting, if necessary or appropriate? A: Approval of the proposals regarding merger-related compensation and adjournment of the special meeting, if necessary or appropriate, require the affirmative vote of a majority of the votes cast on such proposals. Q: What do I need to do now? A: We urge you to read this proxy statement carefully, including its annexes, and consider how the merger will affect you.If you are a stockholder of record, you can ensure your shares are voted at the special meeting by completing, dating, signing and returning the enclosed proxy card in the enclosed prepaid envelope.If you hold your shares in “street name,” you can ensure that your shares are voted at the special meeting by instructing your broker, bank or other nominee how to vote, as discussed below.DO NOT return your stock certificate(s) with your proxy card. Q: How do I cast my vote? A: If you are the record owner of your shares, you may vote by: · signing and dating each proxy card you receive and returning it in the enclosed prepaid envelope; or · attending the special meeting and voting in person, as more fully described below. If you hold your shares in “street name,” you should follow the procedures provided by your broker, bank or other nominee. If you return your signed proxy card, but do not mark the boxes showing how you wish to vote, your shares will be voted FOR the adoption of the Merger Agreement, FOR the proposal to approve, on a nonbinding advisory basis, the merger-related payments that may be received by our named executive officers in connection with the merger and FOR the proposal to approve the adjournment or postponement of the special meeting to solicit additional proxies to adopt the Merger Agreement, if necessary or appropriate. Q: If my broker holds my shares in “street name,” will my broker vote my shares? A: Yes, but only if you instruct your broker, bank or other nominee how to vote your shares. You should follow the procedures provided by your broker, bank or other nominee regarding the voting of your shares. If you do not provide instruction on how to vote your shares, your shares will not be voted and the effect will be the same as a vote by you against the adoption of the Merger Agreement, but will not have an effect on the proposal regarding merger-related compensation that may be received by the Sonesta named executive officers or the proposal to adjourn the special meeting, if necessary or appropriate. We urge you to contact your broker, bank or other nominee promptly to ensure that your vote is counted. 13 Q: May I attend the special meeting and vote in person? A: Yes. All stockholders as of the record date may attend the special meeting and holders of our common stock may vote in person. If your shares of our common stock are held in “street name,” you must obtain a legal proxy from your broker, bank or other nominee and bring your statement evidencing your beneficial ownership of our common stock in order to attend the special meeting and vote in person. Whether or not you plan to attend the special meeting, and unless you hold your shares in “street name,” please complete, date, sign and return, as promptly as possible, the enclosed proxy card in the enclosed prepaid envelope. Q: Can I change my vote after I have delivered my proxy? A: You may revoke your proxy at any time before the vote is taken at the special meeting in any of the following ways: · submitting a later-dated proxy by mail to our Corporate Secretary at 116 Huntington Avenue, Floor 9, Boston, MA 02116, that is actually received before your earlier-dated proxy is voted at the special meeting; · giving written notice of the revocation of your proxy to our Corporate Secretary at 116 Huntington Avenue, Floor 9, Boston, MA 02116, that is actually received by our Corporate Secretary prior to the special meeting; or · voting in person at the special meeting. Your attendance at the special meeting alone does not automatically revoke your proxy. If you have instructed your broker, bank or other nominee to vote your shares, the above-described options for revoking your proxy do not apply. Instead, you must follow the directions provided by your broker, bank or other nominee to change your vote. Q: What do I do if I receive more than one proxy or set of voting instructions? A: If you hold shares of our common stock in “street name” and also directly as a record holder or otherwise, you may receive more than one proxy and/or set of voting instructions relating to the special meeting. Each of these should be voted and returned separately in accordance with the instructions provided in this proxy statement in order to ensure that all of your shares of Sonesta’s common stock are voted. Q: What happens if I sell my shares of Sonesta’s common stock before the special meeting? A: The record date for stockholders entitled to vote at the special meeting is earlier than both the date of the special meeting and the consummation of the proposed merger. If you transfer your shares of Sonesta common stock after the record date but before the special meeting, unless special arrangements (such as provision of a proxy) are made between you and the person to whom you transfer your shares and each of you notifies Sonesta in writing of such special arrangements, you will retain your right to vote such shares at the special meeting but will transfer the right to receive the Merger Consideration to the person to whom you transfer your shares. Q: Who can help answer my questions? A: If you have additional questions about the matters described in this proxy statement or how to submit your proxy, or if you need additional copies of this proxy statement, you should contact: Sonesta International Hotels Corporation 116 Huntington Avenue, Floor 9, Boston, MA 02116 Attention: David Rakouskas, Secretary Telephone: (617) 421-5453 14 You may also obtain additional information about Sonesta from documents filed with the Securities and Exchange Commission by following the instructions in the section entitled “Where You Can Find More Information” on page 61 of this proxy statement. Neither the Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the merger, passed upon the merits or fairness of the Merger Agreement or the transaction contemplated thereby, including the proposed merger, or passed upon the adequacy or accuracy of the information contained in this proxy statement. Any representation to the contrary is a criminal offense. 15 CAUTION REGARDING FORWARD-LOOKING STATEMENTS This proxy statement, and the documents to which we refer you in this proxy statement, contain “forward-looking statements,” as defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Exchange Act, that reflect our current views as to future events and financial performance with respect to our operations, the expected completion and timing of the merger and other information relating to the merger. These statements can be identified by the fact that they do not relate strictly to historical or current facts. There are forward-looking statements throughout this proxy statement, including, among others, under the headings “Summary Term Sheet,” “Questions& Answers About the Merger and Related Matters,” “Proposal No. 1 - The Merger,” “Proposal No. 1 - The Merger—Opinion of the Financial Advisor to Sonesta’s Board of Directors” and in statements containing words such as “anticipate,” “estimate,” “expect,” “will be,” “will continue,” “likely to become,” “intend,” “plan,” “believe” and other similar expressions. You should be aware that forward-looking statements involve known and unknown risks and uncertainties. Although we believe that the expectations reflected in these forward-looking statements are reasonable, we cannot assure you that the results or developments we anticipate will be realized, or even if realized, that they will have the expected effects on our business or operations or on the merger. These forward-looking statements speak only as of the date on which the statements were made and we undertake no obligation to update or revise any forward-looking statements made in this proxy statement or elsewhere as a result of new information, future events or otherwise, except as required by law. In addition to other factors and matters contained in or incorporated by reference in this proxy statement, we believe the following factors could cause actual results to differ materially from those discussed in the forward-looking statements: · the occurrence of any event, change or other circumstance that could give rise to the termination of the Merger Agreement; · Parent’s failure to obtain the necessary funding in connection with the merger or the failure of any such funding to be sufficient to complete the merger; · the inability to complete the merger due to the failure to obtain stockholder approval or the failure to satisfy other conditions to consummation of the merger; · the failure of the merger to close for any other reason; · the effect of the announcement of the merger on our client and customer relationships, operating results and business generally; · the risk that the proposed merger disrupts current plans and operations and our inability to respond effectively to competitive pressures, industry developments and future opportunities; · diversion of management’s attention from ongoing business concerns; · the amount of the costs, fees, expenses and charges related to the merger; and · other risks detailed in our filings with the SEC, including our most recent filings on Forms10-K, 10-Q and 8-K. You can obtain copies of our Forms 10-K, 10-Q and 8-K and other filings for free at the SEC website at www.sec.gov or from commercial document retrieval services. See “Where You Can Find More Information” on page 61 of this proxy statement. 16 SPECIAL MEETING OF STOCKHOLDERS OF SONESTA Date, Time and Place of Meeting The accompanying proxy is solicited by our board of directors for use at the special meeting of stockholders to be held on [●], at [●] a.m., local time, at [●]. These proxy solicitation materials were mailed on or about [●], 2011 to all stockholders entitled to vote at the meeting. Record Date; Shares Entitled to Vote; Outstanding Shares Our board of directors has fixed the close of business on [●], 2011 as the record date for determining the holders of our common stock entitled to notice of, and to vote at, the special meeting of stockholders or any adjournment thereof.Only holders of record of our common stock at the close of business on the record date will be entitled to notice of, and to vote at, the special meeting of stockholders or any adjournments thereof. Sonesta common stockholders will have one vote for each share of Sonesta common stock that they owned on the record date. At the close of business on the record date, there were 3,698,230 shares of Sonesta common stock issued and outstanding and entitled to vote at the special meeting. Purpose of the Special Meeting of Stockholders At the special meeting of stockholders, holders of our common stock will be asked to: 1. Merger Proposal.Consider and vote on a proposal to adopt the Merger Agreement, pursuant to which each share of Sonesta’s common stock outstanding at the effective time of the merger will be converted into the right to receive $31.00 in cash, without interest and less any applicable withholding taxes, and Sonesta will become a wholly-owned subsidiary of Parent. 2. Advisory Vote on Certain Merger-Related Compensation.Consider and cast a nonbinding advisory vote on the merger-related compensation that may be received by the Sonesta named executive officers in connection with the merger as reported in the table on page 36. 3. Adjournment Proposal.Consider and vote upon a proposal to approve one or more adjournments or postponements of the special meeting, if necessary or appropriate. 4. Other Business. To transact any other business that may properly come before the special meeting, or any adjournment or postponement of the special meeting, by or at the direction of our board of directors. Quorum; Abstentions; Broker Non-Votes There must be a quorum for the special meeting of stockholders to be held.The presence in person or by proxy of the holders of record of stock of Sonesta entitled to cast one-third of the votes to which the holders of all outstanding stock in the aggregate are entitled to cast for any item of business shall be necessary to constitute a quorum for the transaction of such business. Only holders of record of our common stock on the record date will be entitled to vote at the special meeting of stockholders. All shares of our common stock represented at the special meeting of stockholders, but not voting, including broker non-votes and abstentions, will be counted as present for determining the presence or absence of a quorum but will not be counted as having been voted on any proposal. Broker non-votes result from shares held of record by brokers, banks or nominees which are not voted due to the failure of the beneficial owners of those shares to provide voting instructions as to certain non-routine matters, such as a merger proposal, as to which such brokers, banks or nominees may not vote on a discretionary basis.Consequently, an abstention from voting or a broker non-vote on a proposal will have the effect of a vote against the merger proposal but will not have any effect on the proposal regarding merger-related compensation that may be received by Sonesta’s named executive officers or the proposal to adjourn the special meeting. 17 Votes Required Approval of the proposal for adoption of the Merger Agreement requires the affirmative vote of at least two-thirds of the outstanding shares of our common stock entitled to vote thereon. The merger will not be completed unless holders of at least two-thirds of the outstanding shares of our common stock approve the proposal to adopt the Merger Agreement. Our board of directors has unanimously adopted and approved the Merger Agreement and unanimously recommends that holders of our common stock vote FOR the adoption of the Merger Agreement. Approval of the nonbinding proposal regarding merger-related compensation that may be received by our named executive officers in connection with the merger requires the affirmative vote of a majority of the votes cast on such proposal at the special meeting. Our board of directors unanimously recommends that Sonesta stockholders vote FOR the nonbinding, advisory proposal regarding merger-related compensation that may be received by our named executive officers in connection with the merger. The approval of the proposal to adjourn or postpone the special meeting, if necessary or appropriate, to solicit additional proxies to adopt the Merger Agreement, requiresthe affirmative vote of a majority of the votes cast on such proposal at the special meeting. Our board of directors unanimously recommends that stockholders vote FOR this proposal. Voting Agreement In order to induce Parent and Merger Sub to enter into the Merger Agreement, the Sonnabend Stockholders, have executed and delivered a Voting Agreement pursuant to which, among other things, each Sonnabend Stockholder (who collectively own approximately 57.8% of our common stock outstanding) agreed to (i) vote its, his or her shares in favor of the proposal to adopt the Merger Agreement, and (ii) grant Parent an irrevocable proxy in respect thereof.The full text of the Voting Agreement is attached to this proxy statement as Annex C and we encourage you to read it carefully in its entirety for a more complete understanding of the Voting Agreement.See “The Voting Agreement” beginning on page 57 of this proxy statement for a more detailed discussion of the Voting Agreement. Solicitation of Proxies This solicitation is made on behalf of our board of directors, and Sonesta will pay the costs of soliciting and obtaining the proxies, including the cost of reimbursing banks, brokers and other custodians, nominees and fiduciaries, for forwarding proxy materials to their principals.Sonesta stockholders may be solicited, without extra compensation, by our officers, directors and employees by mail, telephone, fax, personal interviews or other methods of communication. Voting; Proxies and Revocation You may vote in person or by proxy at the special meeting. If you plan to attend the special meeting and wish to vote in person, you will be given a ballot at the special meeting. Please note, however, that, if your shares are held in “street name,” which means your shares are held of record by a broker, bank or other nominee, and you wish to vote in person at the special meeting, you must bring to the special meeting (a)a legal proxy from the record holder of the shares (your broker, bank or nominee) authorizing you to vote at the special meeting and (b)your statement evidencing your beneficial ownership of our common stock. Whether or not you plan to attend the special meeting, please complete, date, sign and return, as promptly as possible, the enclosed proxy card in the enclosed prepaid envelope, or return the enclosed voting instruction form, if applicable, in accordance with the instructions contained thereon. 18 If you do not wish to attend the special meeting and you are a record holder, you may submit your proxy by completing, dating, signing and returning the enclosed proxy card in the enclosed postage-paid envelope or otherwise mail it to Sonesta.If you sign your proxy card without indicating your vote, your shares will be voted FOR the adoption of the Merger Agreement, FOR the nonbinding, advisory proposal to approve certain merger-related compensation that may be received by our named executive officers in connection with the merger and FOR the proposal to adjourn the special meeting, if necessary or appropriate, to solicit additional proxies to adopt the Merger Agreement. If you do not wish to attend the special meeting and your shares are held in “street name,” you should instruct your broker, bank or other nominee how to vote your shares using the voting instruction form furnished by your broker, bank or other nominee. The proposals to be presented at the special meeting are considered non-routine matters.Therefore, if your shares are held in street name by a broker, your broker cannot vote your shares unless it receives specific voting instructions from you. Proxies received at any time before the special meeting and not revoked or superseded before being voted will be voted at the special meeting. If you submit your proxy by mail, you may revoke your proxy at any time before the vote is taken at the special meeting in any of the following ways: · submitting a later-dated proxy by mail to our Corporate Secretary at 116 Huntington Avenue, Floor 9, Boston, MA 02116, that is actually received before your earlier-dated proxy is voted at the special meeting; · giving written notice of the revocation of your proxy to our Corporate Secretary at 116 Huntington Avenue, Floor 9, Boston, MA 02116, that is actually received by our Corporate Secretary prior to the special meeting; or · voting in person at the special meeting. Your attendance at the special meeting does not alone automatically revoke your proxy.If you have instructed your broker, bank or other nominee how to vote your shares, the above-described options for revoking your proxy do not apply. Instead, you must follow the directions provided by your broker, bank or other nominee to change your vote. Recommendations of our Board of Directors After careful consideration and consultation with its financial and legal advisors, our board of directors has determined that the Merger Agreement and the merger are advisable and that it is in the best interests of Sonesta and our stockholders that we enter into the Merger Agreement and consummate the merger contemplated by the Merger Agreement. Our board of directors recommends that holders of our common stock vote FOR the proposal to adopt the Merger Agreement, FOR the nonbinding, advisory proposal regarding merger-related compensation that may be received by our named executive officers in connection with the merger and FOR the adjournment proposal. See “Proposal No. 1 - The Merger—Recommendations of Sonesta’s Board of Directors” beginning on page 27 of this proxy statement for a more detailed discussion of the recommendation of Sonesta’s board of directors. YOUR VOTE IS IMPORTANT. PLEASE VOTE BY COMPLETING, SIGNING, DATING AND PROMPTLY RETURNING THE ENCLOSED PROXY CARD, WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING. PLEASE DO NOT SEND IN ANY CERTIFICATES FOR YOUR SHARES AT THIS TIME. IF THE MERGER IS APPROVED, YOU WILL RECEIVE A LETTER OF TRANSMITTAL AND RELATED INSTRUCTIONS TO SURRENDER YOUR SHARE CERTIFICATES. 19 PROPOSAL NO. 1 – THE MERGER This section of the proxy statement describes the principal aspects of the proposed merger. While Sonesta believes that this description covers the material terms of the merger, this summary may not contain all of the information that is important to Sonesta stockholders. You can obtain a more complete understanding of the merger by reading the Merger Agreement, a copy of which is attached to this proxy statement as Annex A. You are encouraged to read the Merger Agreement and the other annexes to this proxy statement carefully and in their entirety. Parties to the Merger Sonesta International Hotels Corporation Sonesta International Hotels Corporation is engaged in the operation of a hotel that it owns in Boston (Cambridge), Massachusetts, a condominium hotel that it owns in Coconut Grove, Florida and a hotel it leases in New Orleans, Louisiana.Sonesta also operates under management agreements, hotels in Cairo, Luxor, Taba, Hurghada and Sharm El Sheikh (3), Egypt; and six (6) Nile River cruise vessels.Sonesta also has franchise agreements for hotels in Sint Maarten (2), Chile (3), Colombia (4), Ecuador (1) and Peru (7).For additional information, please visit www.sonesta.com.Sonesta’s principal executive offices are located at 116 Huntington Avenue, Floor 9, Boston, MA 02116.Sonesta’s telephone number is (617) 421-5400. Sonesta Acquisition Corp. (f/k/a Property Acquisition Corp.) Sonesta Acquisition Corp. (f/k/a Property Acquisition Corp.), a Maryland corporation, was formed for the purpose of entering into the Merger Agreement and completing the transaction contemplated thereby. Parent has not conducted any unrelated activities since its organization.Parent’s principal executive offices are located at Two Newton Place, Suite 300, 225 Washington Street, Newton, MA 02458. PAC Merger Corp. PAC Merger Corp., a New York corporation, was formed for the purpose of entering into the Merger Agreement and completing the transaction contemplated thereby. Merger Sub has not conducted any unrelated activities since its organization. Upon completion of the merger, the separate corporate existence of Merger Sub will cease.Merger Sub’s principal executive offices are located at Two Newton Place, Suite 300, 225 Washington Street, Newton, MA 02458. Background of the Merger From time to time, Sonesta’s board of directors, in consultation with its management, has reviewed and considered alternative plans for enhancing stockholder value, including, among others, potential operational strategies, growth plans, and strategic acquisitions, dispositions or business combinations, in light of changing market conditions and Sonesta’s short and long term business strategies.At times, Sonesta has also explored the possibility of entering into a strategic transaction with a third party. In April 2010, Sonesta was approached by CompanyA, a multi-faceted Asia-based company with hospitality interests, who expressed interest in exploring a strategic investment with Sonesta.Following preliminary discussions concerning a possible transaction, the parties terminated discussions in the fall of 2010 because Sonesta believed that CompanyA’s preliminary indications of value were low and because CompanyA expressed a desire to focus on other business objectives. In early 2010, a representative of Sonesta approached Mr. John Murray, president and chief operating officer of Hospitality Properties Trust, a NYSE-listed real estate investment trust, or REIT, that currently owns 473 properties consisting of 288 hotels and 185 travel centers throughout the United States and in Puerto Rico and Canada, which we refer to as HPT, and executive vice president of Reit Management & Research LLC, which we refer to as RMR and which is the manager of HPT, concerning the possibility of HPT purchasing a resort hotel in the southeastern United States which would be rebranded and managed by Sonesta.Mr. Murray traveled with Peter J. Sonnabend, executive chairman of Sonesta, to visit the targeted hotel property.After several conversations among Mr. Murray, Mr. Sonnabend and representatives of the owner of the hotel, Mr. Murray advised Sonesta that HPT would not pursue the proposed transaction on the terms being proposed by the owner of that hotel and by Sonesta. 20 In January 2011, while attending an industry conference, Stephanie Sonnabend, Sonesta’s chief executive officer and president, and John DePaul, Sonesta’s executive vice president – development, met with Mr.Murray.At this meeting, the participants engaged in a general discussion of the possibility of establishing a business relationship based on Sonesta managing hotels which might be acquired by HPT from third parties.The parties agreed to consider further the feasibility and possible benefits of such a relationship. In February and March 2011, Mr. DePaul contacted Mr. Murray and the two spoke on the telephone and exchanged emails in which Mr. DePaul identified several hotels for HPT to consider acquiring from third parties that Sonesta desired to operate.Mr. Murray expressed general reluctance for HPT to enter a business relationship with Sonesta one hotel at a time, but he undertook to consider Mr. DePaul’s ideas further with other executives of HPT and RMR.Several days later, Mr. Murray contacted Mr. DePaul and suggested that the senior management of HPT and RMR meet with senior management of Sonesta. On March 15, 2011, Mr. Sonnabend, Ms. Sonnabend, Boy van Riel, Sonesta’s vicepresident and treasurer, and Mr. DePaul met with Barry Portnoy, managing trustee of HPT and chairman of RMR, AdamPortnoy, managing trustee of HPT and the chief executive officer, president and a director of RMR, and Mr.Murray at Sonesta’s corporate offices.At this meeting, the parties discussed in general terms their respective businesses and strategic objectives as well as the possibility of establishing a hotel management relationship between Sonesta and HPT.In the course of that discussion, Mr. B. Portnoy raised the possibility of HPT and an affiliate (collectively, “Purchaser”) acquiring Sonesta.No details regarding a potential acquisition transaction were discussed; however, the parties agreed to consider further the viability of such an acquisition transaction and to reconvene to continue discussions after the parties had entered into a confidentiality agreement.The parties also agreed to arrange a tour of the Royal Sonesta Hotel in Cambridge, Massachusetts for Purchaser. On March 11, 2011 and March 16, 2011, Sonesta and HPT entered into confidentiality agreements.OnMarch 25, 2011, Sonesta provided certain non-public financial diligence materials to Purchaser.On March 26, 2011, certain representatives of Purchaser toured the Royal Sonesta Hotel in Cambridge, Massachusetts, accompanied by certain members of Sonesta’s management.During this tour, the two groups engaged in various discussions concerning the hotel and Sonesta’s operations but did not have any substantive discussions concerning an acquisition transaction. On March 29, 2011, Mr. Sonnabend, Ms. Sonnabend, Mr. van Riel and Mr. DePaul met with Mr. B. Portnoy, Mr. A. Portnoy, Mr. Murray, Mark Kleifges, treasurer and chief financial officer of HPT and an executive vice president of RMR, and Jennifer Clark, the secretary of HPT and executive vice president and general counsel of RMR, at Purchaser’s offices.A large part of the discussion at this meeting concerned the structure of a possible transaction by which the Purchaser might acquire Sonesta.The representatives of the Purchaser explained that tax law restrictions applicable to HPT’s operations as a REIT would prevent HPT operating a hotel management business and generally would limit HPT’s participation in any transaction to ownership and leasing of hotels.The Purchaser’s representatives outlined a preliminary transaction structure whereby HPT might make a tender offer for Sonesta shares, to be followed by a merger of Sonesta into an HPT subsidiary that would simultaneously sell certain assets of Sonesta, including its management business to a newly-formed affiliate of RMR, and that this new entity would be able to manage hotels owned by HPT and leased to taxable REIT subsidiaries of HPT in accordance with certain provisions of the U.S. Internal Revenue Code applicable to REITs.During the course of these discussions, representatives of Purchaser indicated their preliminary view that Sonesta’s valuation was at least $25.00 per share, though these views were qualified by Purchaser’s need to conduct a detailed due diligence review.Purchaser also requested that, concurrently with signing any definitive transaction documents for a potential transaction, Sonesta obtain support agreements from Sonesta stockholders who are members of the Sonnabend family and certain funds affiliated with GAMCO Investors, Inc., who we refer to collectively as GAMCO and who collectively own a significant amount of Sonesta stock.The parties agreed to tour certain of the hotels owned by HPT, which occurred on April 3 through April 6, 2011.They also agreed to have further conversations.Following this meeting, Sonesta provided additional non-public diligence materials to Purchaser. 21 At a meeting of Sonesta’s board of directors held on April 15, 2011, Sonesta’s management briefed the board on the discussions with Purchaser and the board discussed the possible acquisition transaction as well as the engagement of a financial advisor to advise and assist the board in connection with valuing Sonesta and negotiating a possible acquisition transaction.A representative of Goodwin Procter LLP, counsel to Sonesta, participated in the meeting and briefed the board on various matters, including the duties of the directors when assessing strategic alternatives and the process for an acquisition transaction.At this meeting, the board also reviewed proposals from three investment banks to serve as financial advisor, which had been solicited by management.Following these discussions, the Sonesta board of directors expressed its view that management should continue discussions with Purchaser to determine if an acquisition transaction was viable and should continue discussing the proposed purchase price.The board also directed management to arrange meetings with the board and potential financial advisors to assist the board in selecting a financial advisor. On April 25, 2011, Sonesta opened an electronic data room and provided access to Purchaser and its advisors.Between April 25, 2011 and November 2, 2011, Purchaser and its advisors engaged in an intensive due diligence review of Sonesta, its business and its assets.During that period, Purchaser and its advisors engaged in numerous discussions with Sonesta management and Sonesta’s advisors as part of this due diligence review. On April 26 and 27, 2011, Sonesta’s board of directors met with three potential financial advisors to discuss their possible engagement, and met separately afterwards to discuss the selection of a financial advisor.A representative of Goodwin Procter participated in these meetings.On May 2, 2011, Sonesta engaged Deutsche Bank Securities Inc., which we refer to as Deutsche Bank, as its financial advisor based on its knowledge of, and experience with, merger and acquisition transactions in the lodging industry and the quality of its presentation.Following such engagement, the Sonesta board directed Deutsche Bank to provide a valuation analysis of Sonesta, after which Deutsche Bank commenced a review of Sonesta’s business and assets, including a tour of Sonesta’s owned and leased properties. On May 3, 2011, counsel to Purchaser delivered initial drafts of a merger agreement and a support agreement to Sonesta’s counsel, which contemplated an acquisition of Sonesta by HPT by way of a tender offer and second step merger because of the perceived benefits in speed of execution, followed by a sale of Sonesta’s management business to a newly formed affiliate of RMR.Between May 3, 2011 and November 2, 2011, counsel to both parties engaged in numerous discussions concerning the potential transaction documents and exchanged numerous drafts of these agreements. On May 10, 2011, Mr. Sonnabend and Ms. Sonnabend were contacted by the financial advisor for CompanyA, who expressed an interest in restarting discussions to explore a strategic investment or a business combination transaction involving CompanyA and Sonesta.At Sonesta’s request, Deutsche Bank contacted CompanyA’s financial advisor to explore further the feasibility of such a transaction.After preliminary discussions, CompanyA indicated that it needed to focus on certain other business priorities before engaging in substantive discussions with Sonesta and would contact Sonesta when it was prepared to re-engage.In these discussions, CompanyA provided no indication of its views on Sonesta’s valuation or a proposed transaction price. On May 14, 2011, Mr. B. Portnoy contacted Mr. Sonnabend telephonically and the two executives discussed various matters related to the potential acquisition transaction, including the proposed purchase price, Sonesta’s management business in Egypt, the request for support agreements from significant stockholders and timing of the potential transaction. On May 23, 2011, Sonesta held its annual meeting of stockholders and its annual board of directors meeting.Representatives of Deutsche Bank and Goodwin Procter participated in the board meeting.At the board meeting, Deutsche Bank briefed the board of directors on the discussions to date with Purchaser and CompanyA and presented a preliminary valuation analysis of Sonesta.Following discussion of the presentation and Sonesta’s existing business plan, the board expressed a preliminary view that the $25.00 per share initially proposed by Purchaser did not reflect a price that would maximize the value to stockholders, based on its knowledge of Sonesta’s current business plan and the resulting cash flow as well as Deutsche Bank’s preliminary valuation analysis.The board also discussed its belief that Purchaser was the most likely buyer candidate because of the Sonesta board’s belief that the Sonesta brand and operating platform would benefit HPT.The board directed Deutsche Bank to meet with Purchaser to negotiate a higher price per share for the potential acquisition transaction.Later that day, Deutsche Bank met with representatives of Purchaser at Purchaser’s offices.The parties discussed their respective views on the valuation of Sonesta as well as the potential role that Sonesta might play in managing hotels for HPT after a transaction.Representatives of Purchaser indicated that, subject to its ongoing diligence and in response to Mr. Sonnabend and Deutsche Bank’s previous discussions with them, Purchaser was willing to increase its proposed purchase price to $26.00 per share in cash.Deutsche Bank indicated that, based on its valuation analysis and the board discussions earlier that day, the $26.00 per share proposed price was unlikely to be acceptable to the Sonesta board.Purchaser agreed to consider further the views expressed by Deutsche Bank and the parties agreed to have further discussions. 22 On May 26, 2011, representatives of Purchaser and Deutsche Bank met telephonically to discuss further their respective views on the valuation of Sonesta and the proposed purchase price.In that call, representatives of Purchaser indicated that it may be willing to increase its proposed price to $30.00 per share. On May 27, 2011, the board of directors of Sonesta met telephonically, with representatives of Deutsche Bank and Goodwin Procter participating.At this meeting, Deutsche Bank briefed the board on the conversations that had occurred with Purchaser since the last board meeting and Purchaser’s increase in its proposed purchase price.The board discussed the proposed purchase price as well as Sonesta’s existing business plan and Deutsche Bank’s preliminary valuation analysis that had been previously presented.Following this discussion, the board directed Deutsche Bank to contact Purchaser and attempt to negotiate an increase in the proposed purchase price. On May 28, 2011, Deutsche Bank contacted representatives of Purchaser telephonically and engaged in further discussions of Sonesta’s value and the potential purchase price.During this conversation, Deutsche Bank conveyed the Board’s request that the purchase price be increased.Following discussion, representatives of Purchaser confirmed that it was willing to pay $30.00 per share but declined to increase its offer above that level.Deutsche Bank conveyed Purchaser’s position to Sonesta management. On May 31, 2011, the Sonesta board of directors met telephonically, with Goodwin Procter participating.Sonesta’s management briefed the board on discussions with Purchaser since the last meeting.The board discussed the factors, such as cash flow, addressed in the Deutsche Bank valuation analysis and the board’s belief that the Sonesta brand and operating platform would benefit HPT.After this discussion, the board of directors formed a committee, which we refer to as the negotiating committee, comprised of three independent directors, George Abrams, Clarence Davis and Jean Tempel.The negotiating committee was formed for the purpose of meeting with representatives of Purchaser to negotiate directly for a higher purchase price. On June 9, 2011, the negotiating committee and a representative of Deutsche Bank met with representatives of Purchaser at Sonesta’s corporate offices and expressed their views on the valuation of Sonesta, and the proposed purchase price.The committee proposed that Purchaser pay a higher purchase price in the potential transaction, at least in the mid-$30’s per share.After further discussion, the representatives of Purchaser reiterated its position that it was willing to pay $30.00 per share in cash but declined to increase its proposed purchase price above that level. On June 13, 2011, Sonesta’s board of directors met telephonically, with representatives of Deutsche Bank and Goodwin Procter participating, and the negotiating committee briefed the rest of the board on its discussions with Purchaser.After discussion, the board determined that direct discussions between Sonesta’s management and Purchaser would be the most productive method for negotiations and directed Mr. Sonnabend to discuss a price increase with Purchaser into the low to mid-$30’s. In a telephone conversation on June 14, 2011, Mr. Sonnabend and Ms. Sonnabend spoke with Mr. B. Portnoy and proposed a price increase into the low to mid-$30’s.On behalf of Purchaser, Mr. B.Portnoy declined to increase the proposed purchase price but indicated Purchaser would consider further the views expressed by Mr. Sonnabend and Ms. Sonnabend in this telephone conversation. On June 21, 2011, Mr. B. Portnoy contacted Mr. Sonnabend telephonically and indicated that, after further consideration, Purchaser was willing to offer $31.00 per share.In this conversation, Mr. B.Portnoy also discussed various other matters, including an independent valuation of certain Sonesta real estate being conducted by HPT and matters that arose in Purchaser’s due diligence review, including matters related to Sonesta’s business outside the U.S. 23 On June 22, 2011, the Sonesta board of directors met telephonically, with Goodwin Procter participating, and Sonesta management briefed the board on the status of negotiations with Purchaser.After discussion, the board declined to accept Purchaser’s proposed purchase price of $31.00 per share and directed Mr. Sonnabend to continue to negotiate for a higher price for stockholders, with $33.50 per share as a target. On June 24, 2011 and June 27, 2011, Mr. Sonnabend and Mr. B. Portnoy engaged in telephonic conversations during which they discussed potential transaction terms and the proposed purchase price, with Mr. Sonnabend proposing, on behalf of Sonesta, a price of at least $33.50 per share.In both conversations, Mr. B. Portnoy declined to increase Purchaser’s proposed purchase price above $31.00 per share.In addition, in the June27, 2011 conversation, Mr. B. Portnoy indicated that HPT had to finish certain negotiations with an existing manager of HPT hotels in order to have a better understanding of the potential scope of the post-transaction role for Sonesta.As a result, Purchaser would not be in a position to engage in further negotiations for a few weeks. On July 25, 2011, HPT issued a press release announcing that it had entered an agreement with another hotel manager that is responsible for operating certain hotels owned by HPT and that it had obtained the opportunity to rebrand certain hotels.Shortly thereafter, Mr. Sonnabend and Mr. B. Portnoy spoke on the telephone and agreed to resume discussions regarding a possible transaction for Purchaser to acquire Sonesta. On August 1, 2011, Mr.B. Portnoy, Mr. A. Portnoy, Mr. Sonnabend and Ms. Sonnabend met to discuss the terms of the potential acquisition transaction, including various diligence items, purchase price and the terms of the merger agreement, such as the minimum number of shares required to be tendered and the request for support agreements from significant stockholders.Between August 2, and August 23, 2011, Sonesta management and representatives of Purchaser engaged in multiple communications following up on a number of transaction-related topics. On or about August 10, 2011, Sonesta was contacted by the financial advisor of CompanyA, who expressed Company A’s interest in re-engaging to explore a possible business combination.At Sonesta’s request, Deutsche Bank contacted CompanyA’s financial advisor and the parties engaged in general discussions of a potential transaction.On August 16, 2011, Sonesta executed a confidentiality agreement with Company A and provided Company A and its advisors with access to Sonesta’s electronic data room. On or about August 18, 2011, Sonesta was contacted by the financial advisor of CompanyB, a U.S.-based international hospitality and restaurant company, who solicited interest in a possible business relationship involving CompanyB.The parties agreed to set up a meeting to explore common interests. On August 23, 2011, Mr. B. Portnoy, Ms. Clark, Mr. Sonnabend and Mr. van Riel met at Sonesta’s corporate offices in Boston, Massachusetts.At this meeting, the parties continued their discussions on the structure and terms of the transaction, and various diligence items.Between August 23 and August 30, 2011, Mr. B. Portnoy and Mr. Sonnabend participated in multiple communications to discuss issues relating to Sonesta’s operations in Egypt. On August 31, 2011, Sonesta held a board meeting, with Goodwin Procter participating, at which Mr. Sonnabend reported on the August 23, 2011 meeting with representatives of Purchaser, the subsequent communications between the parties and the status of the negotiation of definitive transaction documents.Mr. Sonnabend also briefed the board on the contact from CompanyA.After discussion, the board directed Sonesta management to continue negotiating a potential acquisition transaction with Purchaser.The board noted that CompanyA had not provided any substantive information on a proposal on which to base a determination whether a transaction with CompanyA was feasible. On September 9, 2011, Mr. B. Portnoy called Mr. Sonnabend to discuss diligence matters, including matters relating to Sonesta’s management business in Egypt.Between September 10 and September 20, 2011, Mr. Sonnabend and Mr.B.Portnoy engaged in multiple communications concerning Sonesta’s business and operations and the terms of the merger agreement. 24 On September 14, 2011, Mr. Sonnabend and Ms. Sonnabend met with the president and chief executive officer of CompanyB and its financial advisor and discussed in general terms the possibility of a business combination or other business relationship.Company B indicated it would conduct a diligence review and revert to Sonesta if still interested after that. In a telephone conversation on September 21, 2011, Mr. B. Portnoy and Mr. Sonnabend discussed several issues including matters pertaining to Sonesta’s business in Egypt.During this conversation Mr. B. Portnoy explained that, after conferring with counsel and the independent trustees of HPT, Purchaser proposed to revise the merger transaction structure; instead of Sonesta being acquired by HPT and then HPT selling the management business to a newly formed affiliate of RMR, Sonesta would be acquired by Parent, a newly formed entity affiliated with RMR which would then transfer the entities owning or leasing certain Sonesta real estate to HPT.Mr. B.Portnoy explained that Purchaser preferred this revised structure because, among other reasons, it minimized the need for third party approvals and it avoided HPT owning Sonesta’s management business, even for a brief period.Mr. B. Portnoy also stated that Parent would obtain the funds necessary to complete the acquisition from Parent’s stockholders and HPT and that the end result of the previously proposed transaction structure and the revised structure would be similar. On September 23, 2011, Sonesta entered into a confidentiality agreement with Company B and provided CompanyB and its advisors with access to the electronic data room. On September 28, 2011, Mr. Sonnabend, Ms. Sonnabend, and a representative of Goodwin Procter met with Mr. B. Portnoy, Mr. A. Portnoy, Ms. Clark and a representative of Skadden Arps, Slate Meagher & Flom LLP, counsel to Parent, which we refer to as Skadden, to review outstanding business and transaction-related issues, including Sonesta’s pension liability, the size and circumstances for payment of a termination fee and reimbursement of transaction expenses, employee-related issues, the minimum number of shares required to close the tender offer, the terms of a top-up option, Sonesta’s ability to terminate the merger agreement to accept a superior offer, and Purchaser’s request that support agreements be entered into by a significant portion of the stockholders who are members of the Sonnabend family and GAMCO.At this meeting, Sonesta agreed to communicate the request for a support agreement to GAMCO.The parties also engaged in further price discussions, with Sonesta requesting an increase in the proposed price per share.Representatives of Purchaser declined to increase the proposed purchase price. On September 30, 2011, Mr. Sonnabend and Mr. Abrams met with representatives of GAMCO to inform them of the request that GAMCO enter into a support agreement.The GAMCO representatives were not informed of specifics of the transaction, the identity of the potential purchaser or the price offered.GAMCO indicated its willingness to consider the request provided the transaction had been “shopped” and was subject to a fiduciary out, but indicated that it was generally unwilling to enter into support agreements in connection with specific transactions. On October 4, 2011, Mr. Sonnabend and a representative of Goodwin Procter met with Mr. B. Portnoy, Mr.A. Portnoy, Ms. Clark and a representative of Skadden at Purchaser’s office.The parties reviewed outstanding business and transaction-related issues, including pre-funding Sonesta’s pension fund by a certain amount, certain employee-related matters, the cost of pre-paying the mortgage loan on the Royal Sonesta Hotel in Cambridge, Massachusetts, the cost of a customary director and officer “tail” insurance policy, and issues pertaining to Sonesta’s Egyptian management business.Following discussion of these matters, representatives of Purchaser proposed a reduction in its proposed purchase price to $29.00 per share, citing higher liabilities and transaction costs than originally expected and softer market conditions.Sonesta management declined to accept this proposed price decrease.Following this meeting, Mr. Sonnabend informed the members of the Sonesta board of directors of the discussions with Purchaser, including the decrease in the proposed purchase price. Over the course of the next several days, the parties communicated several times with respect to factors impacting valuation for Sonesta, with Sonesta indicating its unwillingness to accept the lower proposed purchase price.On October 14, 2011, Mr. B. Portnoy contacted Mr. Sonnabend telephonically and conveyed Purchaser’s willingness to proceed with a transaction at a purchase price of $31.00 per share provided certain outstanding issues could be resolved. 25 On October 17, 2011, Sonesta held a telephonic meeting of its board of directors, with representatives of Deutsche Bank and Goodwin Procter participating.Mr. Sonnabend reported on discussions with Purchaser and the scheduled meeting with CompanyA.In addition, Mr. Sonnabend informed the board that he, Mr. van Riel and a representative of Goodwin Procter intended to meet with representatives of Purchaser later that afternoon to discuss outstanding business and transaction-related issues.After discussion, the board directed Sonesta management to continue negotiating definitive transaction documents for a potential transaction with Purchaser.After Sonesta’s board meeting, Mr. Sonnabend, Mr. van Riel and a representative of Goodwin Procter met with Mr.B. Portnoy, Mr. A. Portnoy, Ms. Clark and a representative of Skadden at Purchaser’s office to discuss outstanding business and transaction-related issues.At this meeting, the parties agreed to restructure the potential transaction as a merger instead of a tender offer and, among other transaction terms, discussed the financing structure for Parent and the potential remedies for Sonesta in the event of a breach by Parent or a failure of its financing sources to fund.Parent agreed to provide Sonesta with a right to compel specific performance by Parent under the merger agreement and third party beneficiary rights to enforce Parent’s funding agreements with HPT and the stockholders of Parent.In the event of a damages claim, Purchaser proposed that only the Parent stockholders be responsible for funding a damages award, subject to a cap on damages of $8.5 million. On October 18, 2011, Deutsche Bank was contacted by the financial advisor for CompanyA who proposed a meeting between Sonesta management and an affiliate of CompanyA to discuss in more detail a possible business combination transaction.Members of CompanyA’s management were planning to be in New York City in mid-November and, as a result, the parties scheduled a meeting in New York City for mid-November to discuss these matters. On October 24, 2011, Sonesta was informed by representatives of GAMCO that it may disclose in a Schedule 13D filing that it had met with representatives of Sonesta and discussed the possibility of Sonesta entering into an acquisition transaction.The parties had multiple communications on this subject over the ensuing days.On the morning of October28, 2011, GAMCO filed an amendment to its Schedule13D that included a letter to Sonesta describing its policy on entering into voting agreements.No voting agreement was ultimately entered into by GAMCO.Also on October 28, 2011, Sonesta issued a press release disclosing that it was engaged in merger discussions with unidentified third parties.The per share closing price for Sonesta common stock on October 27, 2011 (the day before the press release) was $18.10 and the per share closing price for Sonesta common stock on October28, 2011 (the day of the press release) was $22.25.Between the issuance of this press release and November 3, 2011, no third parties contacted Sonesta to explore whether it had any interest in pursuing discussions of a strategic transaction.In addition, following issuance of the press release on October28, 2011, Deutsche Bank, at the request of Sonesta, contacted CompanyA and CompanyB.CompanyA reiterated its desire to meet in mid-November but was not able to provide any indication of value or any specific details on its objectives.CompanyB did not respond to Deutsche Bank. During the evening of October 31, 2011, representatives of Purchaser and Sonesta management and their respective counsel met and discussed the outstanding business and transaction-related issues in the transaction documents, including the remedies available to Sonesta in the event of a breach or a failure of Parent’s financing sources to fund, what constitutes a material adverse effect, certain covenants regarding employee and benefit matters and Purchaser’s request that voting agreements be entered into by a significant portion of the stockholders who are members of the Sonnabend family.At this meeting, the parties resolved the outstanding substantive issues in the definitive transaction documents. On November 1, 2011, Deutsche Bank, at the request of Sonesta, again contacted Company A and Company B and sought to obtain an indication of their level of interest in pursuing a strategic transaction and whether they were in a position to provide an indication of value. Company A expressed an interest in continuing discussions but was not prepared to provide any indication of value.Company B did not respond. On November 2, 2011, the Sonesta board of directors convened in a special meeting to discuss the status of the discussions with Purchaser and the merger agreement. Representatives from Deutsche Bank and Goodwin Procter participated in the meeting.Representatives of Goodwin Procter discussed with Sonesta’s directors their duties as directors in evaluating a strategic transaction of this nature and the terms and conditions of the proposed merger agreement, including among other matters, the covenants required to be performed prior to closing, the conditions to closing, the circumstances under which the merger agreement could be terminated and the circumstances under which Sonesta would be obligated to pay the $4 million termination fee (representing approximately 3.5% of the purchase price) plus up to $500,000 in expense reimbursement to Parent.The representatives of Goodwin Procter also discussed Parent’s agreements to fund the transaction proceeds and Sonesta’s rights under or in respect of those agreements.Mr. Sonnabend briefed the board on the willingness of Sonnabend family members who were stockholders to enter into voting agreements if the board approved the merger agreement. 26 At the November 2, 2011 board meeting, Deutsche Bank rendered an oral opinion to the board of directors, subsequently confirmed in a written opinion, that, as of November 2, 2011, subject to and based on the assumptions made, matters considered and limitations, qualifications and conditions set forth in the opinion and the review undertaken, as set forth in the opinion, the $31.00 in cash per share to be received by the holders of Sonesta’s Class A common stock pursuant to the proposed merger agreement, was fair, from a financial point of view, to such holders. After this presentation, the board of directors discussed the proposed merger transaction with Parent on the terms as currently negotiated, both as a full board and with the independent directors sitting in executive session, and determined that the proposed merger was advisable and in the best interests of Sonesta and its stockholders. The board of directors unanimously approved the merger and the merger agreement. On November 2, 2011, the board of trustees of HPT met and, among other matters, discussed the proposed transaction involving Sonesta and HPT’s proposed purchase agreement with Parent, pursuant to which HPT would agree to advance the purchase price for purposes of Parent and Merger Sub consummating the merger.Following this discussion, the independent trustees of HPT and the HPT board of trustees, each unanimously approved entering into the purchase agreement with Parent.Also on November 2, 2011, the respective boards of directors of Parent and Merger Sub each unanimously resolved to adopt and approve the Merger Agreement and approved the purchase agreement with HPT, and the board of directors of Parent unanimously resolved to approve the equity commitment letter with Parent’s stockholders.The board of directors of Merger Sub also recommended that Parent, its sole stockholder, adopt the Merger Agreement, which Parent did that same day. Later in the evening on November 2, 2011, the merger agreement was signed by Sonesta, Parent and Merger Sub, the voting agreement was signed by Parent, Merger Sub and members of the Sonnabend family who are stockholders, the purchase agreement was signed by HPT, Parent and Merger Sub and the equity commitment letter was signed by Parent’s stockholders.On the morning of November 3, 2011, Sonesta issued a press release announcing the execution of the merger agreement. A copy of the Merger Agreement is attached to this proxy statement as AnnexA. Recommendations of Sonesta’s Board of Directors After careful consideration and consultation with its financial and legal advisors, our board of directors has determined that the Merger Agreement and the merger are advisable to, and in the best interests of, Sonesta and its stockholders. Our board of directors recommends that Sonesta stockholders vote FOR the proposal to adopt the Merger Agreement, FOR the nonbinding, advisory proposal to approve certainmerger-related compensation that may be received by our named executive officers in connection with the merger and FOR the adjournment proposal. In considering the recommendation of Sonesta’s board of directors with respect to the Merger Agreement, you should be aware that certain directors and executive officers of Sonesta have interests in the merger that are different from, or are in addition to, the interests of Sonesta stockholders. Please see the section entitled “Proposal No. 1 - The Merger—Interests of Sonesta Directors and Executive Officers in the Merger” beginning on page 36 of this proxy statement. Sonesta’s Reasons for the Merger In reaching its decision to approve the Merger Agreement and the merger and to recommend the adoption of the Merger Agreement to our common stockholders, the board of directors consulted with our senior management team, as well as outside financial and legal advisors, and considered a number of factors, including the following material factors which the board of directors viewed as supporting their decision to approve the merger and the Merger Agreement and to recommend adoption of the Merger Agreement: 27 · the current and historical market prices of the shares of our common stock and the fact that the cash consideration of $31.00 that our common stockholders will receive in respect of each share of our common stock represented an approximate 71.27% premium over the closing price of our common stock on October 27, 2011, which represents the unaffected stock price as of the last trading day before the public announcement that we are engaged in merger discussions, an approximate 66.7% premium to the weighted average closing price of our common stock for the 30-day period ended immediately prior to the announcement of the merger negotiations, an approximate 63.6% premium to the weighted average closing price of our common stock for the 60-day period ended immediately prior to the announcement of the merger negotiations, an approximate 63.5% premium to the weighted average closing price of our common stock for the 90-day period ended immediately prior to the announcement of the merger negotiations and an approximate 58.1% premium to the weighted average closing price of our common stock for the year-to-date period ended immediately prior to the announcement of the merger negotiations, and that over the 12-month period ended November 2, 2011, the last trading day before the announcement of the Merger Agreement on November 3, 2011, the low price of our common stock was $16.02 per share and the high price was $25.50 per share; · despite our past success in implementing our strategic plans, our belief that the merger provides a better alternative to our stockholders than pursuing our strategic plans on an ongoing basis as a result of the risks and uncertainties associated with the successful implementation of our strategic plans; · the high probability that the merger would be completed based on, among other things, HPT’s proven ability to complete large acquisition transactions on the agreed terms and HPT’s extensive experience in the real estate industry; · the lack of a financing condition, and the stockholders of Parent’s and HPT’s agreements to fund up to an aggregate of $163 million to Parent to enable Parent to pay the Merger Consideration and to repay certain indebtedness; · the fact that the merger represents a transaction that provided the highest price to our stockholders we had been offered after considering other potential transactions; · the terms and conditions of the Merger Agreement, which were reviewed by our board of directors in consultation with our financial and legal advisors, and the fact that such terms were derived from extensive arm’s-length negotiations among the parties; · the financial analysis of Deutsche Bank, and its oral opinion, delivered to our board of directors on November 2, 2011 and subsequently confirmed in writing that, as of such date and based upon and subject to the assumptions made, matters considered and qualifications, limitations and conditions set forth in the opinion, the Merger Consideration to be received by our common stockholders as a result of the proposed merger was fair, from a financial point of view, to our stockholders; · our ability under certain circumstances, pursuant to the Merger Agreement, to consider and respond to a different unsolicited acquisition proposal, if, after consultation with our financial and legal advisors, our board of directors determines in good faith that (i) the unsolicited proposal constitutes or is reasonably likely to constitute a superior proposal (as defined in this proxy statement on page 50) and (ii) failure to take such action would be inconsistent with the board of director’s fiduciary duties to its stockholders under applicable law. · the fact that the Merger Consideration will provide our stockholders with immediate fair value, in cash, for their investment in our stock; and · the merger is subject to the approval of our stockholders. 28 Our board of directors also considered the following potentially negative factors in its deliberations concerning the merger and the Merger Agreement: · the merger would preclude our stockholders from having an opportunity to participate in the future performance of our assets, future earnings growth, future appreciation of our common stock value or future dividends that could be expected if our strategic plans were successfully implemented; · the significant costs involved in connection with entering into and completing the merger and the substantial time and effort of our management required to consummate the merger and related disruptions to the operation of our business. · the restrictions on the conduct of our business prior to the completion of the merger, which could delay or prevent us from undertaking business opportunities that may arise pending completion of the merger. · the pending merger or failure to complete the merger may cause substantial harm to relationships with our employees and may divert management and employee attention away from the day-to-day operation of our business; · our inability to solicit different acquisition proposals and the possibility that the $4,000,000 termination fee and up to $500,000 in out-of-pocket expense reimbursement payable by Sonesta upon termination of the Merger Agreement under the circumstances described in the Merger Agreement could discourage other potential bidders from making a competing bid to acquire us; · the fact that an all cash merger would be taxable to our stockholders for U.S. federal income tax purposes; and · some of our directors and executive officers may have interests in the merger that are different from, or in addition to, those of our common stockholders (see “Proposal No. 1 - Interests of Sonesta Directors and Executive Officers in the Merger” beginning on page36). Opinion of the Financial Advisor to Sonesta’s Board of Directors Deutsche Bank Securities Inc., which we refer to as Deutsche Bank, acted as financial advisor to Sonesta in connection with the merger and the Merger Agreement, which we refer to collectively as the “Transaction”.Deutsche Bank delivered its written opinion to the board of directors of Sonesta on November 2, 2011, to the effect that, as of the date of such opinion, based upon and subject to the assumptions made, matters considered and limitations, qualifications and conditions set forth in the opinion, the Merger Consideration was fair, from a financial point of view, to the holders of Sonesta common stock. The full text of Deutsche Bank’s written opinion, dated November 2, 2011, which sets forth, among other things, the assumptions made, matters considered and limitations, qualifications and conditions of the review undertaken by Deutsche Bank in connection with the opinion, is attached as Annex B to this proxy statement and is incorporated herein by reference in its entirety. The Deutsche Bank opinion is addressed to, and for the use and benefit of, the board of directors of Sonesta and is not a recommendation as to how the stockholders of Sonesta should vote with respect to the merger or any other matter.The Deutsche Bank opinion is limited to the fairness, from a financial point of view, of the Merger Consideration to the holders of Sonesta common stock and is subject to the assumptions, limitations, qualifications and other conditions contained therein.Deutsche Bank was not asked to, and the Deutsche Bank opinion did not, address the fairness of the Transaction, or any consideration received in connection therewith, to the holders of any other class of securities, creditors or other constituencies of Sonesta, nor does it address the fairness of the contemplated benefits of the Transaction.Deutsche Bank expressly disclaimed any undertaking or obligation to advise any person of any change in any fact or matter affecting its opinion of which it became aware after the date of such opinion.Deutsche Bank expressed no opinion as to the merits of the underlying decision by Sonesta to engage in the Transaction or as to how any holder of shares of Sonesta common stock should vote with respect to the Transaction.In addition, Deutsche Bank did not express any view or opinion as to the fairness, financial or otherwise, of the amount or nature of any compensation received by or to be received by any of Sonesta’s officers, directors, or employees, or any class of such persons, in connection with the Transaction relative to the Merger Consideration to be received by the holders of Sonesta common stock. 29 The holders of Sonesta common stock are urged to read the Deutsche Bank opinion in its entirety.The summary of the Deutsche Bank opinion set forth in this proxy statement is qualified in its entirety by reference to the full text of the Deutsche Bank opinion set forth as Annex B. In connection with Deutsche Bank’s role as financial advisor to Sonesta, and in arriving at its opinion, Deutsche Bank reviewed certain publicly available financial and other information concerning Sonesta and certain internal analyses, financial forecasts and other information relating to Sonesta prepared by management of Sonesta.Deutsche Bank also held discussions with certain senior officers and other representatives and advisors of Sonesta regarding the businesses and prospects of Sonesta.In addition, Deutsche Bank: § reviewed the reported prices and trading activity for Sonesta common stock; § to the extent publicly available, compared certain financial and stock market information for Sonesta with similar information for certain other companies Deutsche Bank considered relevant whose securities are publicly traded; § to the extent publicly available, reviewed the financial terms of certain recent business combinations which Deutsche Bank deemed relevant; § reviewed a draft dated November 1, 2011 of the Merger Agreement and certain related documents, including a draft dated November 1, 2011 of the Voting Agreement; and § performed such other studies and analyses and considered such other factors as Deutsche Bank deemed appropriate. Deutsche Bank did not assume responsibility for independent verification of, and has not independently verified, any information, whether publicly available or furnished to it, concerning Sonesta, including, without limitation, any financial information considered in connection with the rendering of its opinion.Accordingly, for purposes of its opinion, Deutsche Bank has, with Sonesta’s permission, assumed and relied upon the accuracy and completeness of all such information.Deutsche Bank has not conducted a physical inspection of any of the properties or assets, and has not prepared or obtained any independent evaluation or appraisal of any of the assets or liabilities (including any contingent, derivative or off-balance-sheet assets and liabilities), of Sonesta or Parent or any of their respective subsidiaries, nor has Deutsche Bank evaluated the solvency or fair value of Sonesta under any state or federal law relating to bankruptcy, insolvency or similar matters.With respect to the financial forecasts made available to Deutsche Bank and used in its analyses, Deutsche Bank has assumed with Sonesta’s permission that they have been reasonably prepared on bases reflecting the best currently available estimates and judgments of the management of Sonesta as to the matters covered thereby.In rendering its opinion, Deutsche Bank expressed no view as to the reasonableness of such forecasts and projections or the assumptions on which they are based.Deutsche Bank’s opinion is necessarily based upon economic, market and other conditions as in effect on, and the information made available to it, as of the date hereof. For purposes of rendering its opinion, Deutsche Bank assumed with Sonesta’s permission that, in all respects material to its analysis, the merger will be consummated in accordance with its terms, without any material waiver, modification or amendment of any term, condition or agreement.Deutsche Bank also assumed that all material governmental, regulatory or other approvals and consents required in connection with the consummation of the merger will be obtained and that in connection with obtaining any necessary governmental, regulatory or other approvals and consents, no material restrictions will be imposed.Deutsche Bank is not a legal, regulatory, tax or accounting expert and has relied on the assessments made by Sonesta and its advisors with respect to such issues.Representatives of Sonesta have informed Deutsche Bank, and Deutsche Bank further assumed, that the final terms of the Merger Agreement and the Voting Agreement did not differ materially from the terms set forth in the drafts Deutsche Bank reviewed. 30 Deutsche Bank’s Financial Analysis.Set forth below is a summary of the material financial analyses performed by Deutsche Bank in connection with its opinion and reviewed with the board of directors of Sonesta on November 2, 2011.The order of the analyses described below does not represent relative importance or weight given to those analyses by Deutsche Bank or the board of directors of Sonesta.Considering the data below without considering the full narrative description of the financial analyses, including the methodologies and assumptions underlying the analyses, could create a misleading or incomplete view of Deutsche Bank’s financial analyses. Precedent Transaction Analysis.Deutsche Bank reviewed publicly available information relating to 19 acquisition transactions in the lodging industry described below that were announced between 1998 and 2011. With respect to each selected transaction set forth below, Deutsche Bank calculated the equity value as adjusted for debt and cash, which we refer to as enterprise value, as a multiple of the target’s 1-year forward projected earnings before interest expense, income taxes and depreciation and amortization (or 2012E EBITDA), based upon information contained in the public filings of the companies involved in the selected transactions, Wall Street research and reports published by SDC Platinum, a financial transactions database service of Thomson Reuters. Announcement Target Acquirer Jul-11 LodgeWorks Hyatt Hotels Jun-11 Rosewood Hotels New World Hospitality May-10 Extended Stay Hotels Centerbridge, Paulson & Co. and Blackstone Jan-10 Lodgian, Inc. Lone Star Funds Dec-09 Interstate Hotels & Resorts, Inc. Thayer Lodging and Jin Jiang Hotel Jul-07 Hilton Hotels Corp. Blackstone Group Apr-07 Red Roof Inns Global Special Situations Apr-07 Extended Stay Hotels Lightstone Group Nov-06 Four Seasons Cascade Inv/Kingdom Holdings May-06 Jameson Inn JER Partners Jan-06 Fairmont Hotels & Resorts Colony Capital and HRH Nov-05 La Quinta Blackstone Group Aug-05 Prime Hospitality Group Blackstone Group Jun-05 Wyndham International Blackstone Group May-05 John Q. Hammons Investor Group Oct-04 Boca Resorts Inc. Blackstone Group Apr-04 Extended Stay America Blackstone Group Feb-04 KSL Recreation Corp CNL Hospitality Jun-98 Princess Hotels Canadian Pacific Although none of the selected transactions is directly comparable to the proposed merger, the companies that participated in the selected transactions are such that, for purposes of the analysis, they may be considered similar to the proposed merger. Based in part on the multiples of the selected transactions described above, Deutsche Bank derived a total enterprise value of Sonesta by applying a range of multiples from 12.0x to 14.0x to Sonesta’s 2012E EBITDA.Equity value was calculated by reducing total enterprise value by net debt.Deutsche Bank divided such equity value of Sonesta by the number of fully diluted shares of Sonesta common stock based on information contained in Sonesta’s most recent public filings and derived a range of implied equity value per share of Sonesta common stock of approximately $16 to $20 per share. 31 Sum of the Parts Analysis.Deutsche Bank performed a “sum of the parts” analysis of Sonesta by separately valuing Sonesta’s Cambridge, Massachusetts property, Sonesta’s Coconut Grove, Florida property, Sonesta’s New Orleans, Louisiana property, Sonesta’s managed hotels and cruise vessels in Egypt, Sonesta’s other managed and franchised properties, Sonesta’s artwork and Sonesta’s corporate overhead. § With respect to Sonesta’s Cambridge, Massachusetts property, Deutsche Bank reviewed publicly available information relating to the price per lodging room for 11 property level comparable transactions (calculated by dividing the purchase price by the number of lodging rooms) and, based in part on the price per lodging room of such selected transactions, Deutsche Bank derived an enterprise value of Sonesta’s Cambridge, Massachusetts property based on a price per lodging room reference range of $275,000 to $325,000. § With respect to Sonesta’s New Orleans, Louisiana property, Deutsche Bank performed a discounted cash flow analysis based on revenue and free cash flow forecasts through the end of Sonesta’s lease with respect to Sonesta’s New Orleans, Louisiana property in the third quarter of 2024, using discount rates ranging from 8.0% to 10.0%. § Deutsche Bank assigned to Sonesta’s Coconut Grove, Florida property an enterprise value of $0 because projected 2012E EBITDA for such property is negative. § With respect to Sonesta’s Egypt managed properties and cruise vessels, Deutsche Bank derived an enterprise value by applying a range of multiples from 8.0x to 10.0x to 2012E EBITDA for Sonesta’s Egypt managed properties and cruise vessels.A lower range of multiples was selected for Sonesta’s Egypt managed properties and cruise vessels than was selected with respect to Sonesta’s other managed and franchised properties due to political and operating risk in Egypt. § With respect to Sonesta’s other managed and franchised properties, Deutsche Bank derived an enterprise value by applying a range of multiples from 10.0x to 12.0x to 2012E EBITDA for Sonesta’s other managed and franchised properties. § With respect to Sonesta’s artwork, estimated valuations of Sonesta’s artwork in its properties were provided by Sonesta to Deutsche Bank. § Deutsche Bank derived the negative enterprise value of Sonesta’s corporate overhead by applying a range of multiples from 8.5x to 10.5x to the negative 2012E EBITDA in respect of Sonesta’s corporate overhead. These calculations resulted in a range of implied total enterprise values of Sonesta of $89.8 million to $103.6 million and corresponding equity values of $72.0 million to $85.8 million. Deutsche Bank divided such implied equity values of Sonesta by the number of fully diluted shares of Sonesta common stock based on information contained in Sonesta’s most recent public filings and derived a range of implied equity value per share of Sonesta common stock of approximately $19 to $23 per share. 32 To calculate the financial performance measures used in the sum of the parts analysis, Deutsche Bank used information provided by Sonesta’s management concerning historical and forecasted financial performance.Deutsche Bank believes the sum of the parts analysis is not simply mathematical.Rather, it involves complex considerations and qualitative judgments, reflected in Deutsche Bank’s opinion. Discounted Cash Flow Analysis.Deutsche Bank performed two discounted cash flow analyses for Sonesta, based on forecasts from the fourth quarter of 2011 through 2015, in each case, excluding Sonesta’s Egypt managed properties and cruise vessels.The base case discounted cash flow analysis was based on projections prepared by Sonesta’s management that included the entry into new management or franchise agreements for the projection period while the alternative case discounted cash flow analysis assumed there would be no new management or franchise agreements for the projection period.The discounted cash flow analyses for Sonesta’s Egypt managed properties and cruise vessels were performed separately from the discounted cash flow analyses with respect to the rest of Sonesta and were done for both the base and alternative case assumptions using higher discount rates and lower exit EBITDA multiples due to political and operating risks in Egypt.The discounted cash flow analyses for Sonesta’s Egypt managed properties and cruise vessels were then added to the discounted cash flow analyses for Sonesta (excluding Sonesta’s Egypt managed properties and cruise vessels). Deutsche Bank calculated the discounted cash flow value for Sonesta as the sum of the net present value of (i) the estimated future unlevered free cash flow, calculated as EBITDA minus taxes, minus capital expenditures, plus changes in working capital, less pensions and other benefits and plus changes in long term receivables and restricted cash, that Sonesta’s management projected would be generated for the fourth quarter of 2011 through 2015, plus (ii) the value of Sonesta (excluding Sonesta’s Egypt managed properties and cruise vessels) or Sonesta’s Egypt managed properties and cruise vessels, as applicable, at the end of such period, or the terminal value.The estimated future cash flows were based on the financial projections for the fourth quarter of 2011 through 2015, with respect to the base case, as prepared by Sonesta’s management and, with respect to the alternative case, as prepared by Sonesta’s management, but assuming there would be no new management or franchise agreements for the projection period.Deutsche Bank used discount rates ranging from 9.0% to 11.0% with respect to Sonesta (excluding Sonesta’s Egypt managed properties and cruise vessels) based on its judgment as to the weighted average cost of Sonesta’s capital and higher discount rates ranging from 11.0% to 13.0% with respect to Sonesta’s Egypt managed properties and cruise vessels.The terminal value of Sonesta, excluding Sonesta’s Egypt managed properties and cruise vessels, was calculated using an EBITDA multiple range of 9.0x to 11.0x and the terminal value of Sonesta’s Egypt managed properties and cruise vessels was calculated using a lower EBITDA multiple range of 8.0x to 10.0x. This analysis indicated an implied equity value of $29 to $38 per share with respect to the base case and $20 to $27 per share with respect to the alternative case. Comparable Trading Analysis.Deutsche Bank reviewed and compared certain financial information, ratios and public market multiples for Sonesta to the corresponding financial information, ratios and public market multiples for the following publicly traded companies in the lodging industry: § Gaylord Entertainment Co. § Choice Hotels International Inc. § Orient-Express Hotels Ltd. § Morgans Hotel Group Co. § Great Wolf Resorts Inc. 33 § Red Lion Hotels Corporation Although none of the selected companies is directly comparable to Sonesta, the companies included were chosen because they are publicly traded companies with operations that, for purposes of analysis, may be considered similar to certain operations of Sonesta.Accordingly, the analysis of publicly traded comparable companies was not simply mathematical.Rather, it involved complex considerations and qualitative judgments, reflected in Deutsche Bank’s opinion, concerning differences in financial and operating characteristics of the selected companies and other factors that could affect the public trading value of such companies. In its analysis, Deutsche Bank derived and compared multiples for the selected companies and Sonesta with respect to 2012E EBITDA.The multiples and ratios for each of Sonesta and the selected companies were calculated using the closing price of Sonesta common stock and the selected companies’ common stock as of October 31, 2011 and were based on the most recent publicly available information as well estimates provided by Sonesta’s management. Based in part on the multiples of the selected transactions described above, Deutsche Bank derived a total enterprise value of Sonesta by applying a range of multiples from 9.0x to 11.0x to Sonesta’s 2012E EBITDA.Equity value was calculated by reducing total enterprise value by net debt.Deutsche Bank divided such equity value of Sonesta by the number of fully diluted shares of Sonesta common stock based on information contained in Sonesta’s most recent public filings and derived a range of implied equity value per share of Sonesta common stock of approximately $11 to $15 per share. Premium analysis.Deutsche Bank performed a premium analysis to determine an implied equity value per share of Sonesta common stock by applying a typical M&A control premium of 25% to 40% to Sonesta’s share price as of October 27, 2011 of $18.10, which represents the price per share of Sonesta common stock prior to the issuance of a press release by Sonesta stating that Sonesta was engaged in potential merger discussions.The derived range of implied equity value per share of Sonesta common stock resulting from this analysis was approximately $23 to $25 per share. The foregoing summary describes all analyses and factors that Deutsche Bank deemed material in its presentation to the board of directors of Sonesta, but is not a comprehensive description of all analyses performed and factors considered by Deutsche Bank in connection with preparing its opinion. The preparation of a fairness opinion is a complex process involving the application of subjective business judgment in determining the most appropriate and relevant methods of financial analysis and the application of those methods to the particular circumstances and, therefore, is not readily susceptible to summary description.Deutsche Bank believes that its analyses must be considered as a whole and that considering any portion of such analyses and of the factors considered without considering all analyses and factors could create a misleading view of the process underlying the opinion.In arriving at its fairness determination, Deutsche Bank did not assign specific weights to any particular analyses. In conducting its analyses and arriving at its opinion, Deutsche Bank utilized a variety of generally accepted valuation methods.Except as described above, Sonesta did not impose any limitations on the scope of the investigation made by Deutsche Bank in rendering its opinion.The analyses were prepared solely for the purpose of enabling Deutsche Bank to provide its opinion to the board of directors of Sonesta as to the fairness of the per share Merger Consideration to the holders of Sonesta common stock and do not purport to be appraisals or necessarily reflect the prices at which businesses or securities actually may be sold or traded, which are inherently subject to uncertainty.In connection with its analyses, Deutsche Bank made, and was provided by Sonesta’s management with, numerous assumptions with respect to industry performance, general business and economic conditions and other matters, many of which are beyond Sonesta’s control.Analyses based on estimates or forecasts of future results are not necessarily indicative of actual past or future values or results, which may be significantly more or less favorable than suggested by such analyses.Because such analyses are inherently subject to uncertainty, being based upon numerous factors or events beyond the control of Sonesta or their respective advisors, neither Sonesta nor Deutsche Bank nor any other person assumes responsibility if future results or actual values are materially different from these forecasts or assumptions. 34 The terms of the transaction were determined through negotiations between Sonesta and Parent and were approved by the board of directors of Sonesta.Although Deutsche Bank provided advice to the board of directors of Sonesta during the course of these negotiations, the decision to enter into the transaction was solely that of the board of directors of Sonesta.Deutsche Bank’s opinion was provided to the board of directors of Sonesta to assist them in connection with their consideration of the Transaction and does not constitute a recommendation to any holder of Sonesta common stock as to how to vote with respect to the Transaction. The board of directors of Sonesta selected Deutsche Bank as its financial advisor in connection with the Transaction based on Deutsche Bank’s qualifications, expertise, reputation and experience in mergers and acquisitions.Pursuant to an engagement letter, dated as of May 2, 2011, between Sonesta and Deutsche Bank, Deutsche Bank will be paid a specified fee for its services as financial advisor to Sonesta in connection with the Transaction, a portion of which was contingent upon delivery of the Deutsche Bank opinion and a substantial portion of which is contingent upon consummation of the merger.Regardless of whether the merger is consummated, Sonesta has also agreed to reimburse Deutsche Bank for its expenses, and to indemnify Deutsche Bank against certain liabilities, in connection with its engagement. Deutsche Bank is an internationally recognized investment banking firm experienced in providing advice in connection with mergers and acquisitions and related transactions.Deutsche Bank or its affiliates may, from time to time, provided investment banking and other financial services to Parent or its respective affiliates for which it has received compensation, including acting as a dealer/manager for a bond repurchase in October 2010 and a co-manager for a bond offering in August 2009.Deutsche Bank or its affiliates may also provide investment and commercial banking services to Parent and Sonesta in the future, for which Deutsche Bank or an affiliate would expect to receive compensation.In the ordinary course of business, Deutsche Bank or its affiliates may actively trade in the securities and other instruments and obligations of Parent and Sonesta for their own accounts and for the accounts of their customers.Accordingly, the Deutsche Bank or an affiliate may at any time hold a long or short position in such securities, instruments and obligations. Deutsche Bank has consented to the inclusion in this proxy statement of its written opinion delivered to the board of directors of Sonesta. Funding of the Merger It is expected that Parent will obtain funding for payment of the aggregate Merger Consideration through capitalization of Parent by its stockholders and the sale to HPT pursuant to the Purchase Agreement of the Hotel Entities that own the Cambridge Hotel and lease the New Orleans Hotel.The aggregate purchase price payable by HPT under the Purchase Agreement for the sale to HPT of the Hotel Entities is $150.5 million, less the outstanding principal and accrued interest, if any, owed at the time of the closing under the “Cambridge Loan. At November 1, 2011 this loan had an outstanding principal balance of approximately $31.2 million. We believe the amounts committed under the Purchase Agreement and the Equity Commitment Letter will be sufficient to complete the transaction contemplated by the Merger Agreement, but we cannot be assured that the full amount of the funding will be available or that the committed funding will be sufficient to complete the transaction contemplated by the Merger Agreement.The amounts committed might be insufficient if, among other things, one or more of the parties to the Purchase Agreement or the Equity Commitment Letter fails to fund the committed amounts in breach of such letter or agreement or if the conditions to the commitments to fund the amounts set forth in such letter or agreement are not met. The failure of Parent and Merger Sub to obtain any portion of the committed funding (or any alternative funding) is likely to result in the failure of the merger to be consummated.In the event we are unable to compel specific performance, we may seek damages in such event but are limited to $8.5 million under the terms of the Merger Agreement. Purchase Agreement Financing Under the Purchase Agreement and on and subject to its terms and conditions, HPT has agreed to advance the purchase price for the Hotel Entities to Parent and Merger Sub for purposes of Parent and Merger Sub consummating the merger under the Merger Agreement.HPT’s obligation to advance the purchase price under the Purchase Agreement is subject to certain conditions, including that either (i) the conditions to the merger under the Merger Agreement have been satisfied or waived or (ii) a final nonappealable court order is issued awarding specific performance to Sonesta compelling Parent and Merger Sub to consummate the merger.Sonesta is an express third-party beneficiary of the Purchase Agreement and entitled to enforce the Purchase Agreement against HPT as if it were Parent. 35 Under the Merger Agreement, the parties have agreed that none of HPT or any of its subsidiaries or any of their respective former, current or future shareholders, directors, trustees, officers or affiliates shall have any liability to Sonesta or any other person for any claim, action or proceeding arising out of or related to the Purchase Agreement, the Merger Agreement or the transactions contemplated by such agreements or any breach or failure to perform thereunder (except as and to the extent expressly provided for in the Purchase Agreement). Equity Financing Parent has entered into an Equity Commitment Letter with its stockholders pursuant to which such stockholders have committed to purchase common stock of Parent for an aggregate cash consideration of $12.5 million to fund the aggregate Merger Consideration, or up to $8.5 million to satisfy any final nonappealable court order awarding damages to Sonesta for Parent’s or Merger Sub’s material breach of the Merger Agreement.The obligations of Parent’s stockholders to purchase shares of Parent’s common stock for an aggregate purchase price of $12.5 millionis subject to certain conditions, including that either (i) the conditions to the merger under the Merger Agreement have been satisfied or waived and HPT shall have contemporaneously advanced to Parent the purchase price under the Purchase Agreement or (ii) a final nonappealable court order is issued awarding specific performance to Sonesta and compelling Parent and Merger Sub to consummate the merger. Sonesta is an express third-party beneficiary of the Equity Commitment Letter and entitled to enforce the Equity Commitment Letter against Parent’s stockholders as if it were Parent. Under the Merger Agreement, Sonesta, Parent and Merger Sub have agreed that the stockholders of Parent shall have no liability to Sonesta or any other person for any claim, action or proceeding arising out of or related to the Equity Commitment Letter, the Merger Agreement or the transactions contemplated by such letter or agreement or any breach or failure to perform thereunder (except as and to the extent expressly provided for in the Equity Commitment Letter).Under the Equity Commitment Letter, the obligations of Parent’s stockholders under or in respect of the Equity Commitment Letter and the transactions contemplated thereby is capped at $12.5 million if the merger is consummated and $8.5 million for damages payable if the merger is not consummated. Interests of Sonesta Directors and Executive Officers in the Merger Certain executive officers of Sonesta and members of Sonesta’s board of directors may be deemed to have interests in the merger that are different from or in addition to the interests of Sonesta stockholders generally. Sonesta’s board of directors was aware of these interests and considered them, among other matters, in approving the Merger Agreement and the merger.Described below are the interests of the current executive officers of Sonesta and members of Sonesta’s board of directors. Retention Plan Parent has committed to adopt, within five business days following the effective date of the merger, an employee retention plan (the “Retention Plan”) pursuant to which certain employees, including Sonesta named executive officers, may be entitled to certain severance benefits to encourage the retention and continued employment of those employees. The Retention Plan provides that if corporate office employees and general managers of owned or leased hotels are terminated without cause (as defined in the Retention Plan) or resign for “good reason” (as defined in the Retention Plan) during the six month period following the Effective Time of the merger, such employees will be entitled to receive, earned but unpaid salary and commissions, any earned but unpaid bonus, any accrued but unpaid vacation, unreimbursed expenses and a lump-sum cash severance payment.Such cash severance payment will consist of three weeks of base salary plus an additional week’s worth of base salary for every year such employee was employed by Sonesta.In order for the employee to receive any of the payments described above, the employee must agree to enter into a separation agreement and general release of claims with the continuing entity.The aggregate severance payments which may be made to Sonesta’s executive officers (five individuals), collectively, under the Retention Plan is $1,160,092. 36 DePaul Agreement Pursuant to an agreement with Sonesta’s executive vice president – development, John DePaul, Mr. DePaul will be entitled to a cash payment at closing equal to $650,000 less compensation earned between October 16, 2011 and closing. Certain Merger-Related Compensation The compensation our named executive officers may receive under the Retention Plan in connection with the merger is as set forth in the table on page 41. Indemnification and Directors’ and Officers’ Liability Insurance Under the Merger Agreement, Sonesta, as the surviving corporation in the merger, has agreed to honor (and Parent shall cause the surviving corporation to honor) all obligations under its certificate of incorporation and bylaws to indemnify the directors and officers of Sonesta to the full extent permitted.The surviving corporation’s certificate of incorporation and bylaws will contain provisions no less favorable with respect to exculpation from liabilities and indemnification than in effect prior to the merger and shall not be amended for a period of six years after the merger if such amendment would adversely affect the rights of the directors and officers. Under the Merger Agreement, Sonesta will purchase a six-year “tail-policy” covering persons who were directors or officers of Sonesta prior to the merger for the actions taken by such directors and officers in their capacities as directors and officers of Sonesta prior to the merger on terms with respect to coverage and amount no less favorable than those of such policy currently in effect, provided, however, that the annual premium shall not exceed $360,000. Appraisal Rights Under Section 910 of the NYBCL, stockholders may, under certain circumstances, exercise a right of dissent from limited corporate actions and obtain payment for the fair value of their shares.However, this right of dissent and appraisal under Section 910 of the NYBCL is not available to holders of Sonesta common stock in connection with the merger.Section 910 of the NYBCL provides that stockholders do not have dissenters’ rights with respect to a merger if, on the record date, the stock held by such stockholders is listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc.Because Sonesta common stock is listed on The NASDAQ Global Market, Sonesta stockholders will not have any appraisal or dissenters’ rights with respect to the merger. Certain U.S. Federal Income Tax Consequences of the Merger The following discussion summarizes material U.S. federal income tax consequences of the merger to certain holders of Sonesta common stock who exchange their shares for cash in the merger. This discussion is based on the Internal Revenue Code of 1986, as amended, the Treasury Regulations promulgated thereunder, judicial pronouncements, and administrative rulings, all as currently in effect. All of these authorities are subject to change or varying interpretation, possibly with retroactive effect.Any such change could alter the accuracy of the statements and conclusions described below. This discussion assumes that the holders of common stock hold their shares as “capital assets” within the meaning of Section1221 of the Code (generally, property held for investment). This discussion does not address all of the U.S. federal income tax consequences that may be applicable to a particular holder of Sonesta common stock in light of such holder’s particular circumstances. In addition, this discussion does not address the U.S. federal income tax consequences of the merger to holders of Sonesta common stock who are subject to special treatment under U.S. federal income tax law, including, for example, banks and other financial institutions, insurance companies, mutual funds, tax-exempt investors, S corporations, controlled foreign corporations, passive foreign investment companies, holders that are classified as “partnerships” for U.S. federal income tax purposes and their partners or members, U.S. expatriates, dealers in securities, traders in securities who have elected to be taxed in the same manner as dealers, holders who hold their common stock as part of a hedge, straddle, conversion or other integrated transaction, holders whose functional currency is not the U.S. dollar, holders who acquired common stock through the exercise of employee stock options or otherwise as compensation, and holders who receive cash pursuant to the exercise of appraisal rights.Furthermore, this discussion does not consider the effect of any applicable foreign, state, local or other tax laws, alternative minimum tax considerations, or any U.S. federal tax considerations other than U.S. federal income tax considerations (such as estate or gift tax considerations or Medicare tax considerations). 37 Holders of Sonesta common stock should consult their independent tax advisors as to the particular tax consequences of the merger to them, including the application and effect of any state, local, foreign, estate or gift tax laws. For purposes of this discussion, the term “U.S. holder” means a beneficial owner of Sonesta common stock that is, for U.S. federal income tax purposes: · an individual citizen or resident of the United States; · a corporation (including an entity treated as a corporation for U.S. federal income tax purposes) organized or created in or under the laws of the United States, any state thereof or the District of Columbia; · an estate the income of which is subject to U.S. federal income tax regardless of its source; or · a trust if (a) its administration is subject to the primary supervision of a court within the United States and one or more U.S. persons have the authority to control all substantial decisions of the trust or (b) it has a valid election in effect to be treated as a U.S. person for U.S. federal income tax purposes. The term “non-U.S. holder” means a beneficial owner that is a foreign corporation or a nonresident alien for U.S. federal income tax purposes. If a partnership (or other entity taxed as a partnership for U.S. federal income tax purposes) holds Sonesta common stock, the tax treatment of a partner in such partnership generally will depend on the status of the partner and the activities of the partnership. If you are a partner in a partnership that holds shares of Sonesta common stock you should consult your own tax advisor regarding the tax consequences to you of the merger. U.S. Holders Generally, the receipt of cash in exchange for Sonesta common stock pursuant to the merger will be a taxable transaction to U.S. holders of Sonesta common stock for U.S. federal income tax purposes. A U.S. holder of Sonesta common stock receiving cash in the merger generally will recognize gain or loss for U.S. federal income tax purposes in an amount equal to the difference between the amount of cash received (before reduction for any applicable withholding taxes) and the holder’s adjusted tax basis in the Sonesta common stock surrendered. The gain or loss recognized generally will be capital gain or loss. Gain or loss will be determined separately for each block of common stock (i.e., common stock acquired at the same cost in a single transaction) exchanged in the merger. Any capital gain or loss will be taxed as long-term capital gain or loss if the U.S. holder has held the Sonesta common stock for more than one year prior to the effective time of the merger and will be short-term capital gain of the U.S. holder has held the common stock for one year or less. Long-term capital gains for certain non-corporate U.S. holders, including individuals, are generally eligible for a reduced rate of federal income taxation.The deductibility of capital losses is subject to certain limitations. Information returns will be filed with the Internal Revenue Service in connection with payments to a U.S. holder pursuant to the merger, unless the U.S. holder is an exempt recipient.A U.S. holder may be subject to backup withholding with respect to the payment of cash proceeds in exchange for such holder’s shares of Sonesta common stock pursuant to the merger. Backup withholding will generally not apply, however, to a U.S. holder who furnishes the paying representative with a correct taxpayer identification number on a properly completed IRS Form W-9 (and who does not subsequently become subject to backup withholding) or who otherwise establishes a basis for exemption from backup withholding (such as a corporation). Each U.S. holder should properly complete and sign an IRS Form W-9 in order to provide the information and certification necessary to avoid the imposition of backup withholding, unless an exemption otherwise applies and is established in a manner satisfactory to the paying representative. U.S. holders who fail to provide their correct taxpayer identification numbers and the appropriate certifications, or to establish an exemption as described above, will be subject to backup withholding on any payments they receive pursuant to the merger (currently at a rate of 28%). Backup withholding is not an additional tax and any amounts withheld under the backup withholding rules may be refunded or credited against a U.S. holder’s U.S. federal income tax liability, if any, provided that required information is furnished to the Internal Revenue Service in a timely manner. 38 Non-U.S. Holders Generally, any gain recognized upon the receipt of cash in exchange for Sonesta common stock pursuant to the merger by a non-U.S. holder will not be subject to U.S. federal income tax unless · the gain is effectively connected with the conduct by a non-U.S. holder of a trade or business in the United States (and, if required by an applicable income tax treaty, such gain is attributable to a permanent establishment, or in the case of an individual, a fixed base in the United States maintained by such non-U.S. holder), in which case the non-U.S. holder generally will be subject to tax on such gain in the same manner as a U.S. holder and, if the non-U.S. holder is a foreign corporation, such corporation may also be subject to the branch profits tax at a rate of 30% (or such lower rate as may be specified by an applicable U.S. income tax treaty); · the non-U.S. holder is a nonresident alien individual who is present in the United States for 183 days or more in the taxable year of the sale or exchange and certain other conditions are met, in which case the non-U.S. holder generally will be subject to a 30% tax on the non-U.S. holder’s net gain realized from the sale or exchange of Sonesta common stock, which may be offset by U.S. source capital losses of the non-U.S. holder, if any; or · the non-U.S. holder's Sonesta common shares constitute a "United States real property interest," (a "USRPI") within the meaning of the Foreign Investment in Real Property Tax Act of 1980 ("FIRPTA"), in which case the non-U.S. holder generally will be taxed on such holder’s net gain realized in the merger at the graduated U.S. federal income tax rates applicable to U.S. holders. A non-U.S. holder's Sonesta common shares generally will constitute a USRPI if (1) the selling non-U.S. holder owned (after application of certain constructive ownership rules) more than 5% of Sonesta’s common shares at any time during the five years preceding the effective time of the merger or (2) such shares are not "regularly traded" (as defined by applicable Treasury regulations) on an established securities market in the U.S. We believe that the Sonesta common shares are currently “regularly traded” on an established securities market in the U.S., but no assurance can be given that the Sonesta common shares will satisfy this test. In general, a non-U.S. holder will not be subject backup withholding with respect to the cash received by such holder pursuant to the merger if such non-U.S. holder provides the paying representative with a properly completed IRS Form W-8BEN (or, if applicable, another version of Form W-8).If a non-U.S. holder fails to provide the properly completed forms or fails to otherwise establish an exemption from backup withholding, such non-U.S. holder will be subject to backup withholding (currently at a rate of 28%) on the cash received pursuant to the merger. Each non-U.S. holder should properly complete and sign the applicable IRS Form W-8 in order to provide the information and certification necessary to avoid the imposition of backup withholding, unless an exemption otherwise applies and is established in a manner satisfactory to the paying representative. Backup withholding is not an additional tax and any amounts withheld under the backup withholding rules may be refunded or credited against a non-U.S. holder’s U.S. federal income tax liability, if any, provided that required information is furnished to the Internal Revenue Service in a timely manner. The U.S. federal income tax discussion set forth above is included for general information only and is not a complete analysis or discussion of all potential tax consequences relevant to our stockholders. The tax consequences to you may vary depending on your particular circumstances. You should consult your own tax advisor as to the specific tax consequences to you of the merger, including any tax considerations that may arise under other U.S. federal tax laws or the laws of any other relevant foreign, state, local or other taxing jurisdiction. Regulatory Matters The obligation of Sonesta, Parent and Merger Sub to complete the merger is subject to the condition that no decree, order or injunction of a court of competent jurisdiction prohibits the completion of the merger. Under the Merger Agreement, in connection with the receipt of any necessary governmental approvals or clearances (including under any antitrust laws), Parent, Merger Sub and Sonesta have agreed to use their respective reasonable best efforts to (i) make promptly any required submissions under applicable antitrust or competition laws with respect to the merger, and (ii) take, or cause to be taken, all actions, and to do, or cause to be done, all things necessary, proper or advisable under applicable laws and regulations to consummate and make effective the merger as promptly as practicable, including obtaining any requisite approvals, consents, authorizations, orders, exemptions or waivers by any third person or governmental entity. 39 While the parties do not believe that any regulatory approvals are required there can be no assurance that any regulatory approvals, if required, will be obtained and, if obtained, there can be no assurance as to the timing of any approvals, the ability of Parent or Sonesta to obtain the approvals on satisfactory terms or the absence of any litigation challenging such approvals. There can also be no assurance that any governmental entity or any private party will not attempt to challenge the merger on antitrust grounds and, if such a challenge is made, there can be no assurance as to its result. Delisting and De-registration of Sonesta Common Stock After the Merger If the merger is completed, Sonesta’s common stock will be delisted from The NASDAQ Global Market and deregistered under the Exchange Act.Thereafter, the provisions of the Exchange Act will no longer apply to us, including the requirements to file periodic reports with the SEC and to furnish a proxy or information statement to our stockholders in connection with meetings of our stockholders. PROPOSAL NO. 2 – ADVISORY VOTE ON CERTAIN MERGER-RELATED COMPENSATION Section 951 of the Dodd-Frank Act and Rule 14a-21(c) under the Exchange Act require that Sonesta seek a nonbinding advisory vote from its stockholders to approve certain merger-related compensation that its “named executive officers” may receive in connection with the merger. Sonesta is presenting this proposal, which gives Sonesta stockholders the opportunity to express their views on such merger-related compensation by voting for or against the following resolution: “RESOLVED, that the stockholders approve, on a nonbinding advisory basis, the compensation which may be received by the Sonesta named executive officers in connection with the merger, as disclosed in the section of the Proxy Statement for the merger captioned “Proposal No. 2 —Advisory Vote on Certain Merger-Related Compensation.” The advisory vote on the compensation, consisting solely of potential payments under an employee retention plan, that may be received by Sonesta named executive officers in connection with the merger will be approved if it receives the affirmative vote of a majority of the votes cast on such proposal at the special meeting. The Sonesta board of directors unanimously recommends that stockholders approve the merger-related compensation arrangements (consisting solely of potential severance payments under the Retention Plan) described in this proxy statement by voting FOR the above proposal. Approval of this proposal is not a condition to completion of the merger, and the vote with respect to this proposal is advisory only and will not be binding on Sonesta. Therefore, regardless of whether stockholders vote to approve the merger-related compensation, if the merger is approved by the Sonesta stockholders and completed, the merger-related compensation, to the extent that it may be received, will be received by the Sonesta named executive officers in accordance with the terms of the Retention Plan. Certain Merger-RelatedCompensation for Sonesta Named Executive Officers The following table sets forth the information required by Item 402(t) of Regulation S-K regarding the compensation for each of our named executive officers that is based on or otherwise relates to the merger, assuming the following: 40 § The merger closes on January 6, 2012; § The named executive officers of Sonesta were terminated without cause immediately following the Effective Time of the merger. Named Executive Officer Cash($) Equity($) Pension/ NQDC Perquisite/Benefits Tax Reimburse-ment Other ($) Total Peter J. Sonnabend Executive Chairman N/A N/A N/A N/A N/A Stephanie Sonnabend CEO & President N/A N/A N/A N/A N/A Jacqueline Sonnabend Executive Vice President & Senior Quality Officer N/A N/A N/A N/A N/A Felix Madera Executive VP International N/A N/A N/A N/A N/A The amounts disclosed in the table above consist of cash severance that may be received under the terms of the Retention Plan.A description of the amount of cash severance and the circumstances and form in which cash severance may be received are fully discussed above on page 36 under the heading “Retention Plan.” The advisory vote on the merger-related compensation that may be received by our named executive officers in connection with the merger will be approved if it receives the affirmative vote of a majority of the votes cast on such proposal at the special meeting. 41 THE MERGER AGREEMENT The following summary describes the material provisions of the Merger Agreement. This summary may not contain all of the information about the Merger Agreement that is important to you.The Merger Agreement is attached to this proxy statement as Annex A and is incorporated by reference into this proxy statement, and we encourage you to read it carefully in its entirety for a more complete understanding of the Merger Agreement, because it is the legal document that governs the merger. Explanatory Note Regarding the Merger Agreement The Merger Agreement has been included to provide investors and our stockholders with information regarding its terms. It is not intended to provide to any person not a party thereto any other factual information about Sonesta. The Merger Agreement contains representations and warranties of Sonesta, Parent and Merger Sub, negotiated between the parties and made as of specific dates solely for purposes of the Merger Agreement, including setting forth the respective rights of the parties with respect to their obligations to complete the merger. This description of the representations and warranties is not intended to provide any other factual information about Sonesta. The representations, warranties and covenants contained in the Merger Agreement were made only for purposes of such agreement and as of specific dates, were solely for the benefit of the parties to such agreement, and may be subject to limitations agreed upon by the contracting parties, including being qualified by confidential disclosures exchanged between the parties in connection with the execution of the Merger Agreement. The representations and warranties may have been made for the purposes of allocating contractual risk between the parties to the agreement instead of establishing these matters as facts, and may be subject to standards of materiality applicable to the contracting parties that differ from those applicable to investors. Moreover, information concerning the subject matter of the representations and warranties may change after the date of the Merger Agreement, which subsequent information may or may not be fully reflected in Sonesta’s public disclosures. As a result, no person should rely on the representations, warranties, covenants and agreements or any descriptions thereof as characterizations of the actual state of facts or condition of Sonesta, Parent or Merger Sub or any of their respective subsidiaries or affiliates. The Merger Generally The Merger Agreement provides that at the completion of the merger, Merger Sub, a wholly-owned subsidiary of Parent, will be merged with and into Sonesta. Immediately after the effective time of the merger, Sonesta will be the surviving corporation and will be a wholly-owned subsidiary of Parent. Directors and Officers of the Surviving Corporation after the Merger The directors of the surviving corporation will be the directors of Merger Sub immediately prior to the effective time of the merger.The officers of the surviving corporation will be the officers of Sonesta immediately prior to the effective time of the merger, unless otherwise requested in writing by Parent. Manner and Basis of Converting Shares of Sonesta capital stock into the Merger Consideration Under the terms of the Merger Agreement, upon completion of the merger, each outstanding share of Sonesta common stock (other than shares owned by Sonesta as treasury stock and any shares owned by Parent, Merger Sub or any other wholly owned subsidiary of Parent or Sonesta) will be converted into the right to receive $31.00 per share in cash, without interest and less any applicable withholding taxes.From and after the effective time of the merger all such shares shall automatically be cancelled and retired, and each holder of a certificate representing such common stock shall cease to have any rights with respect thereto, except for the right to receive the Merger Consideration. 42 Completion and Effectiveness of the Merger We intend to complete the merger no later than two business days after all of the conditions to completion of the merger contained in the Merger Agreement described in the section entitled “The Merger Agreement — Conditions to Completion of the Merger” beginning on page 52 of this proxy statement are satisfied or waived, including adoption of the Merger Agreement by the stockholders of Sonesta. The merger will become effective upon the filing of a certificate of merger with the Department of State of the State of New York, or such later time as Parent and Sonesta agree and set forth in the certificate of merger. We are working to complete the merger as quickly as possible. We currently plan to complete the merger during the first quarter of calendar year 2012. However, we cannot predict the exact timing because completion of the merger is subject to a number of conditions, which are described elsewhere in this proxy statement. Treatment of Sonesta and Merger Sub Capital Securities Upon consummation of the merger, Sonesta’s outstanding capital securities will be affected as follows: · each share of Sonesta common stock outstanding immediately prior to the effective time of the merger (except those held by Sonesta or Parent as discussed below) will be canceled and retired, and shall automatically be converted into the right to receive $31.00 per share in cash, without interest, and less any applicable withholding taxes, upon surrender of the certificate representing such share of Sonesta common stock in the manner provided in the Merger Agreement; and · all shares that are owned by Sonesta as treasury stock and any shares owned by Parent, Merger Sub or any other wholly-owned subsidiary of Sonesta or Parent shall be cancelled and retired, and no consideration shall be delivered in exchange therefor. Upon consummation of the merger, each issued and outstanding share of common stock of Merger Sub will be converted into one fully paid and non-assessable share of common stock of the surviving corporation. Exchange of Sonesta Stock Certificates for the Merger Consideration General Within five days following completion of the merger, the paying agent for the merger will mail to each holder of Sonesta common stock on the record date a letter of transmittal and instructions for surrendering the record holder’s stock certificates in exchange for the Merger Consideration. Only those holders of Sonesta common stock who properly surrender their Sonesta stock certificates in accordance with the paying agent’s instructions will receive the Merger Consideration. The surrendered certificates representing Sonesta common stock will be cancelled. After the effective time of the merger, each certificate representing shares of Sonesta common stock that has not been surrendered will represent only the right to receive the applicable Merger Consideration. Following the completion of the merger, Sonesta will not register any transfers of Sonesta common stock on its stock transfer books. Holders of Sonesta capital stock should not send in their Sonesta stock certificates until they receive a letter of transmittal from the paying agent for the merger, with instructions for the surrender of Sonesta stock certificates. Transfers of Ownership and Lost Stock Certificates Parent will only pay the Merger Consideration to someone other than the name in which a surrendered Sonesta stock certificate is registered, if the person requesting such payment presents to the paying agent all documents required to show and effect the unrecorded transfer of ownership and to show that such person paid any applicable stock transfer taxes. If a Sonesta stock certificate is lost, stolen or destroyed, the owner of the shares represented by such certificate may need to deliver an affidavit and/or bond prior to receiving the applicable Merger Consideration. 43 Representations and Warranties Sonesta makes a number of customary representations and warranties in the Merger Agreement regarding aspects of its business, financial condition and structure, as well as other facts pertinent to the merger. These representations and warranties relate to the following subject matters: · Sonesta’s organization, standing and corporate power and authority, and that of its subsidiaries; · Sonesta’s capitalization and the absence of any voting trusts or agreements to which Sonesta or its subsidiaries are parties; Sonesta’s authorization (including approval by Sonesta’s board of directors) to execute, deliver and perform its obligations under the Merger Agreement, and the enforceability of the Merger Agreement; · approval by Sonesta’s board of directors, recommendation of stockholder approval and direction to submit the Merger Agreement to a stockholder vote; · the vote required to adopt the Merger Agreement; · the absence of violations of Sonesta’s organizational documents, applicable laws or other obligations as a result of the execution and delivery of the Merger Agreement and the consummation of the merger and the identification of government filings and consents required in connection therewith; · documents filed by Sonesta with the SEC since January 1, 2008 and the compliance and accuracy of the financial statements and other information contained therein, including the absence of any contracts, commitments or agreements to any joint venture, off-balance sheets partnerships or similar contracts that would result in the avoidance of disclosure of any material transactions involving, or material liabilities of, Sonesta or its subsidiaries; · the absence of violation of Sonesta’s code of ethics; · the absence of certain changes or events, including a “company material adverse effect,” involving Sonesta since December 31, 2010; · the absence of undisclosed liabilities; · the absence of pending or threatened litigation or investigations involving Sonesta; · Sonesta’s employee benefit plans, matters relating to the Employment Retirement Income Security Act of 1974, as amended, and other matters concerning employee benefits; · Sonesta’s filing of tax returns, payment of taxes since January 1, 1999 and other tax matters; · the existence of certain specified contracts, including without limitation, acquisition agreements entered into after January 1, 2008, credit agreements, joint venture agreements, agreements under which Sonesta or any of its subsidiaries have agreed to loan to any other person or entity $75,000 or more, guarantees, agreements which since January 1, 2010 involved annual payments or receipts by Sonesta and its subsidiaries in excess of $75,000 and which are not terminable on sixty days’ or less notice, exclusive sales representative contracts, contracts granting registration rights, non-competition agreements, labor and collective bargaining agreements, intellectual property contracts, contracts with governmental entities, contracts executed after January 1, 2008 that provide for the purchase or sale of real property, agreements relating to the development of real property that would cause Sonesta and its subsidiaries to exceed the capital budget for such property, agreements relating to the operation or management of real property, indemnification agreements, agreements under which Sonesta or its subsidiaries agreed not to bring any litigation against any person or any person has agreed not to bring any litigation against Sonesta or any of its subsidiaries, and hotel management and franchise agreements; · Sonesta’s ownership of real and personal property and Sonesta’s real property lease arrangements; 44 · Sonesta’s intellectual property; · Sonesta’s material artwork; · Sonesta’s employee and other labor matters; · Sonesta’s compliance with laws and possession of and compliance with permits, licenses and other approvals to operate Sonesta’s business; · environmental matters; · Sonesta’s material insurance policies; · Sonesta’s compliance, and that of its subsidiaries, employees and representatives, with the Foreign Corrupt Practices Act and other anti-bribery laws; · Sonesta’s receipt of an opinion of its financial advisor; · the absence of an entitlement by any investment banker, broker, finder, financial advisor or intermediary, other than Sonesta’s financial adviser, to a fee or commission; · that Sonesta has taken all action necessary to render all anti-takeover laws inapplicable to the Merger Agreement and the merger; and · related party transactions. The Merger Agreement contains limited customary representations and warranties made by Parent and Merger Sub, including with respect to the availability of financing and the execution of the Equity Commitment Letter and the Purchase Agreement to finance the aggregate Merger Consideration.Parent has also represented and warranted that, subject to the satisfaction of the conditions precedent to the merger and the conditions precedent set forth in both the Equity Commitment Letter and the Purchase Agreement, the funding of Parent, will be sufficient to fund the payment in full of the aggregate Merger Consideration (see “Proposal No. 1 – the Merger; Funding of the Merger” on page 35). The representations and warranties of Parent and Sonesta contained in the Merger Agreement expire upon completion of the merger. The representations and warranties in the Merger Agreement are complicated, are not identical as between Sonesta and Parent and are not easily summarized. You are urged to carefully read Articles III and IV of the Merger Agreement entitled “Representations and Warranties of the Company” and “Representations and Warranties of Parent and Merger Sub.” Definition of Company Material Adverse Effect Several of the representations and warranties made by us in the Merger Agreement and certain conditions to performance by Parent and Merger Sub of their obligations under the Merger Agreement are qualified by reference to whether the item in question would have a “company material adverse effect.”Any reference to a “company material adverse effect” on Sonesta means any effect, change, development, event or circumstance, or modification, deterioration or worsening of any existing effect, change, development, event or circumstance, that considered individually or together with all other changes, is or would reasonably be expected to be materially adverse to, or has had or would reasonably be expected to have a material adverse effect on, (x) the business, financial condition, assets, liabilities or results of operations of Sonesta and its subsidiaries, taken as a whole, (y) the ability of Sonesta to perform its obligations under the Merger Agreement or to consummate the merger, or (z) the ability of Sonesta or any of its subsidiaries to continue to conduct the management business of Sonesta and its subsidiaries in Egypt as currently conducted without penalty, or sanction or damage to Sonesta’s reputation, other than the following changes: 45 · any changes in economic conditions or the industries in which Sonesta operates, provided that such changes, events, occurrences or effects do not affect Sonesta and its subsidiaries, taken as a whole, in a disproportionate manner as compared to other entities operating in the industries or regions in which Sonesta and its subsidiaries operate; · any changes resulting from any outbreak of hostilities or war, political turmoil, sabotage or terrorism in any region in the world in which Sonesta or its subsidiaries operates, provided that such changes do not affect Sonesta and its subsidiaries, taken as a whole, in a disproportionate manner as compared to other entities operating in the industries or regions in which Sonesta and its subsidiaries operate; · any changes resulting from general economic or political conditions or the conditions of the capital markets in general in the United States or any other country or region in the world in which Sonesta and its subsidiaries operate, provided that such changes do not affect Sonesta and its subsidiaries, taken as a whole, in a disproportionate manner as compared to entities operating in the industries or regions in which Sonesta and its subsidiaries operate; · any changes after the date of the execution of the Merger Agreement resulting from the announcement of the merger or the other transactions contemplated by the Merger Agreement unless relating to governmental or other consents required or material contracts; · any changes after the date of the execution of the Merger Agreement resulting from changes in any laws, or United States generally accepted accounting principles or the interpretations thereof, provided that such changes do not affect Sonesta and its subsidiaries, taken as a whole, in a disproportionate manner as compared to entities operating in the industries or regions in which Sonesta and its subsidiaries operate; · in and of itself, any changes resulting directly and primarily from any failure of Sonesta or any of its subsidiaries to take an action, if the taking of such action without the consent of Parent would breach the Merger Agreement; and Parent refused to consent to such action upon the appropriate request of Sonesta (but the underlying facts giving rise to such request shall not be excluded from the definition); · the failure, in and of itself, of Sonesta to meet any internal or published projections or forecasts (but the underlying facts and cause of such failure shall not be excluded from the definition); or · in and of itself, a decline in the market price, or change in trading volume, of the shares of the common stock of Sonesta (but the underlying facts and cause of such decline or change shall not be excluded from the definition). Under the Merger Agreement, any damage or destruction affecting 50% or more of the Cambridge Hotel or the New Orleans Hotel shall also be deemed to be a “company material adverse effect.” Representations about Funding Parent has represented and warranted that subject to the satisfaction of the conditions precedent to the merger and the conditions precedent set forth in both the Equity Commitment Letter and the Purchase Agreement, the funding of Parent will be sufficient to fund the payment in full of the aggregate Merger Consideration. (see “Proposal No. 1 – the Merger; Funding of the Merger” on page 35). Conduct of Sonesta’s Business Before Completion of the Merger Under the Merger Agreement, Sonesta has agreed on behalf of itself and its subsidiaries that, until the earlier of the completion of the merger or termination of the Merger Agreement, or unless Parent consents in writing in advance, it will operate its business in the ordinary course, consistent with past practice, and Sonesta shall, and shall cause its subsidiaries to, use their commercially reasonable best efforts to preserve their present business organization intact, to keep available the services of their current officers, employees and consultants, and to maintain good relations with customers, suppliers, employees, contractors, landlords, franchisees, distributors and others having business dealings with Sonesta and its subsidiaries.In addition, Sonesta has agreed that, except as otherwise expressly provided in the Merger Agreement or as consented to by Parent in writing in advance, Sonesta will not, and shall cause its subsidiaries not to, until the earlier of the completion of the merger or termination of the Merger Agreement: 46 · (i) directly or indirectly, issue, sell, modify, transfer, dispose of, encumber or pledge any shares of capital stock of Sonesta or its subsidiaries, securities convertible into or exchangeable for, or options, warrants or rights of any kind to acquire any shares of such capital stock or other equity interests or any other ownership interest; (ii) amend or otherwise change their certificate of incorporation, bylaws or similar organizational documents; (iii) split, combine, reclassify, subdivide or redeem, or purchase or otherwise acquire, directly or indirectly, any of their capital stock or other equity interests; (iv) declare, set aside or pay any dividend or other distribution payable in cash, stock or property with respect to their capital stock or any equity interest, or (v) enter into, amend or modify any stockholder rights agreement, rights plan, “poison pill” or other similar agreement or plan; · (i) incur or assume any indebtedness for borrowed money, indebtedness evidenced by bonds, notes, debentures or similar instruments or letters of credit or bankers’ acceptances, indebtedness representing the deferred and unpaid balance of the purchase price of any property (including capitalized lease obligations), indebtedness under any interest rate swap agreement, interest rate cap agreement, interest rate collar agreement, commodity swap agreement, commodity cap agreement, commodity collar agreement, foreign exchange contract, currency swap agreement or similar agreement providing for the transfer or mitigation of interest rate, commodity price or currency risks either generally or under specific contingencies, or issue any debt securities; (ii) assume, guarantee, endorse or otherwise become liable or responsible (whether directly, contingently or otherwise) for the obligations of any other person. company or other entity or organization; (iii) make any loans, advances or capital contributions to, or investments in, any other person. company or other entity or organization; (iv) acquire (by merger, consolidation, acquisition of stock or assets or otherwise) any corporation, partnership or other business organization or division thereof or any equity interest therein; or (v) transfer, lease, license, sell, mortgage, pledge, dispose of, or encumber any assets or properties, other than furniture, fixtures and equipment in the ordinary course of business consistent with past practice; · except as required by the terms of a written benefit plan or employment agreement or by applicable law (i) increase the wages, salaries, compensation, pension or other benefits or perquisites payable or provided to any of Sonesta’s or any of its subsidiaries’ officers, employees, directors, independent contractors or leased personnel; provided, however, that Sonesta and its subsidiaries may, in the ordinary course of business, on the anniversary of any hotel employee’s initial employment with Sonesta or such subsidiary increase by no more than 3% the salary payable to such hotel employee, (ii) grant or increase any severance, change in control, termination or similar compensation or benefits payable to any, director, officer or employee of Sonesta or any of its subsidiaries, (iii) pay or grant any bonus or similar compensation to any of Sonesta’s or any of its subsidiaries’ officers, employees, directors, independent contractors or leased personnel, (iv) enter into, amend or terminate, any employment agreement or benefit plan, (v) accelerate the time of payment or vesting of, or the lapsing of restrictions with respect to, or fund or otherwise secure the payment of, any compensation or benefits under any benefit plan or employment agreement, (vi) enter into, amend, negotiate or terminate any labor agreement, or (vii) terminate the employment of any person who is a party to an employment agreement with Sonesta or any subsidiary other than for cause; · (i) modify, extend, amend or terminate any material contract to which Sonesta or any of its subsidiaries is a party or by which Sonesta, any of its subsidiaries or any of their respective properties or assets may be bound; (ii) waive, release or assign any rights or claims under any material contract; or (iii) enter into any material contract; · (i) grant or acquire, agree to grant to or acquire from any person. company, entity or organization any intellectual property, or dispose of or permit to lapse any rights to any intellectual property of Sonesta, (ii) fail to take any action necessary or advisable to protect or maintain any intellectual property of Sonesta that is material to the conduct of the business of Sonesta or its subsidiaries as currently conducted and as planned by Sonesta or its subsidiaries to be conducted, including the prosecution of all pending applications for patents and trademarks, the filing of any documents or other information or the payment of any maintenance or other fees related thereto, or (iii) disclose or agree to disclose to any person, company, entity or organization, other than certain representatives of Merger Sub and Parent, any trade secret or other confidential information; 47 · (i) make, revoke or amend any material tax election of Sonesta or any of its subsidiaries, (ii) file any material amended tax return or material claim for refund of Sonesta or any of its subsidiaries, (iii) enter into any closing agreement affecting any material tax liability or refund of Sonesta or any of its subsidiaries, (iv) settle or compromise any material tax liability or refund of Sonesta or any of its subsidiaries, or (v) extend or waive the application of any statute of limitations regarding the assessment or collection of any tax of Sonesta or any of its subsidiaries; · (i) settle any litigation involving an amount in excess of $100,000 or, in the aggregate, an amount in excess of $100,000 or (ii) enter into any consent decree, injunction or other similar restraint or form of equitable relief in settlement of any litigation; · adopt a plan of complete or partial liquidation, dissolution, merger, consolidation, restructuring, recapitalization or other reorganization of Sonesta; · fail to keep in force insurance policies or replacement or revised provisions providing insurance coverage with respect to the assets, operations and activities of Sonesta and its subsidiaries as are currently in effect; · make any capital expenditure except in accordance with the respective budget for capital expenditures for each property or which are reasonably necessary to maintain the hotels operated or managed by Sonesta in good working order, provided such reasonably necessary expenditures do not exceed $75,000 in the aggregate; · directly or indirectly acquire, by merging or consolidating with, or by purchasing assets of, any division, business or equity interest of any person, company, entity or organization or except in the ordinary course of business consistent with past practice, directly or indirectly acquire any material assets; · except as may be required by generally accepted accounting principles or applicable accounting requirements and published rules and regulations of the SEC, make any change in any method of accounting principles, method or practices; · knowingly take or knowingly omit to take any action that is reasonably likely to result in any of the conditions to the merger not being satisfied or that would or would reasonably be expected to materially delay the consummation of, or materially impair the ability of Sonesta to consummate, the merger; or · authorize or agree or commit to take any of the foregoing actions. Limitation on Sonesta’s Ability to Consider Other Acquisition Proposals Under the terms of the Merger Agreement, Sonesta was required to immediately cease all discussions and negotiations with any person, company, entity or organization that may have been ongoing with respect to an acquisition proposal and to use its reasonable best efforts to cause such person, company, entity or organization in possession of confidential information regarding Sonesta that was furnished by or on behalf of Sonesta to return or destroy all such information. Sonesta also agreed that it and its subsidiaries will not, nor will they authorize or permit any of their respective representatives to, directly or indirectly: · initiate, solicit or knowingly encourage (including by way of furnishing non-public information or assistance), or knowingly induce, or knowingly take any action to facilitate the making of, any inquiry, offer or proposal which constitutes or would reasonably be expected to lead to any acquisition proposal; 48 · enter into, continue or otherwise participate in any discussions or negotiations with, furnish any non-public information relating to Sonesta or its subsidiaries to, or otherwise cooperate in any way with any person, company, entity or organization that is seeking to make, or has made, an acquisition proposal; · fail to make, or withdraw or modify in any manner adverse to Parent, the recommendation of Sonesta’s board of directors that Sonesta’s stockholders adopt the Merger Agreement (with the taking of any neutral position or the taking of no position with respect to an acquisition proposal being considered an adverse modification), recommend, adopt or approve, or publicly propose to recommend, adopt or approve, any acquisition proposal, or publicly take any action or make any public statement inconsistent with the recommendation of Sonesta’s board of directors (each an “adverse recommendation change”); · grant (other than to Parent or any of its affiliates or representatives) any waiver or release under any confidentiality, standstill or similar agreement; · make, or participate in, whether alone or in concert with others, any “solicitation” (as such term is used in the rules of the SEC) of proxies or consents to vote any securities of Sonesta in favor of any acquisition proposal; or · enter into any merger agreement, letter of intent, share purchase agreement, asset purchase agreement or share exchange agreement, option agreement or other similar agreement relating or any understanding or agreement contemplating or otherwise relating to, or that is intended to or would reasonably be expected to lead to, any acquisition proposal. Sonesta is required to notify Parent promptly (in any event within 24 hours) after receipt by Sonesta of (i) any acquisition proposals, (ii) any request for non-public information, in connection with an acquisition proposal or the possibility of an acquisition proposal or (iii) any request that negotiations or discussions be initiated or continued.Any such notice must identify the name of the person, company, entity or organization making such proposal or request and must be accompanied by copies of all materials provided to Sonesta or its representatives that describe the terms and conditionsof any such acquisition proposal or request and a reasonable description of any terms communicated orally. Notwithstanding the prohibitions described above, prior to the adoption of the Merger Agreement and approval of the merger by Sonesta’s stockholders, Sonesta may furnish non-public information concerning its business, properties or assets to any third party pursuant to a confidentiality agreement with terms no less favorable to Sonesta than those contained in the confidentiality agreements between HPT and Sonesta and may negotiate and participate in discussions with such third party concerning an acquisition proposal if, but only if, (i) Sonesta has received on an unsolicited basis a bona fide written acquisition proposal from such third party, (ii) Sonesta’s board of directors determines in good faith, after considering the advice of a nationally recognized investment banking firm and outside legal counsel that such acquisition proposal constitutes or is reasonably likely to result in a “superior proposal,” (as defined in this proxy statement on page 50) (iii) Sonesta’s board of directors determines in good faith, after considering the advice of outside legal counsel that the failure to provide such information or to engage in such discussions or negotiations would be inconsistent with Sonesta’s board of directors fiduciary duties to Sonesta’s stockholders, and (iv) there has not been any material breach of the non-solicitation provisions of the Merger Agreement by Sonesta or any of its representatives.Prior to furnishing any third party with information or entering into negotiations or discussions with respect to any acquisition proposal, Sonesta must provide Parent at least 24 hours prior written notice of its intention to provide such information or enter into such negotiations or discussions, which notice shall include the name of the third party to whom it intends to provide such information or enter into such negotiations with, and must provide to Parent any non-public information to be provided to such third party that was not previously provided to Parent no later than the date of provision of such information to the third party. Any violation of the non-solicitation provision of the Merger Agreement by any of Sonesta’s representatives, whether or not such representatives are authorized and whether or not such representatives are purporting to act on behalf of Sonesta, shall be deemed to be a breach of the Merger Agreement. 49 As defined in the Merger Agreement, an “acquisition proposal” means any bona fide proposal made by any person, company, entity or organization relating to any direct or indirect acquisition or purchase of 20% or more of the assets or business of Sonesta and its subsidiaries, taken as a whole, or of 20% or more of any class of equity securities of Sonesta, (ii) any tender offer or exchange offer involving any class of equity securities of Sonesta, (iii) any merger, consolidation, business combination, recapitalization, liquidation, dissolution or similar transaction involving Sonesta (or any subsidiary or subsidiaries which constitute 20% or more of the assets or business of Sonesta and its subsidiaries, taken as a whole), or (iv) any other transaction, or series of related transactions, similar to any of the foregoing with respect to Sonesta. As defined in the Merger Agreement, a “superior proposal” means any bona fide, written acquisition proposal (except that references in the definition of “acquisition proposal” to “20% or more” shall be replaced by “100%”) that (a) provides for consideration to be received directly by holders of all, but not less than all, of the issued and outstanding shares of our common stock; (b) is received by Sonesta on an unsolicited basis, (c) which the board of directors determines in good faith, after receiving advice from a nationally recognized investment banking firm and after considering the advice of outside legal counsel, is more favorable to the holders of the common stock than under the Merger Agreement (or, if applicable, any written proposal by Parent to amend the terms of the Merger Agreement) taking into account all the terms and conditions of such proposal and the Merger Agreement; and (d) which is not conditioned upon obtaining any financing. Neither Sonesta’s board of directors nor any committee thereof may make an adverse recommendation change (defined in the Merger Agreement as (i) failing to make, or withdrawing or modifying in any manner adverse to Parent, Sonesta’s board of directors’ recommendation that Sonesta’s stockholders adopt the Merger Agreement, (ii) recommending, adopting or approving, or publicly proposing to recommend, adopt or approve, any acquisition proposal, or (iii) publicly taking any action or making any public statement inconsistent with the board of director’s recommendation that Sonesta’s stockholders adopt the Merger Agreement).Notwithstanding the foregoing, prior to the time that Sonesta’s stockholders adopt the Merger Agreement, Sonesta’s board of directors may make an adverse recommendation change with respect to a superior proposal if (i) Sonesta shall have received a superior proposal that did not result from a material breach of the non-solicitation provision of the Merger Agreement by Sonesta, (ii) Sonesta’s board of directors has determined in good faith, after considering the advice of outside legal counsel, that the failure to take such action would be inconsistent with the board of directors’ fiduciary duties to Sonesta’s stockholders under applicable law; (iii) prior to effecting such adverse recommendation change with respect to such superior proposal, Sonesta has provided Parent four full business days prior notice that its board of directors intends to make an adverse recommendation change as a result of such superior proposal (provided that any amendment to the financial terms or any other material term of such acquisition proposal shall require new written notice to Parent and a new two full business day period), (iv) during such period(s), Sonesta has caused its financial and legal advisors to negotiate with Parent in good faith as to any such adjustments in the terms and conditions of the Merger Agreement so as to cause such acquisition proposal to cease being a superior proposal, and (v) following such period(s), Sonesta’s board of directors determines in its good faith judgment (after considering the advice of its financial advisor and outside legal counsel) that, after taking into account any adjustments to the terms and conditions of the Merger Agreement proposed in writing by Parent, the acquisition proposal continues to constitute a superior proposal. Employee Benefits for Sonesta Employees Following the completion of the merger, Parent shall recognize the service time with Sonesta of each employee with regard to the provision of benefits under any employee benefit plans and programs of Parent.The surviving corporation shall (i) cause Sonesta employees to receive credit for purposes of eligibility to participate, level of benefits and vesting under any employee benefit plan of the surviving corporation which such employees are eligible to participate in, (ii) use reasonable best efforts to waive all limitations as to pre-existing health conditions and exclusions with respect to participation and coverage requirements, to the same extent waived under a comparable benefit plan in which such employee participated immediately prior to the effective time of the merger and (iii) provide credit to such continuing employees for any analogous deductibles paid during the relevant plan year.Under the Merger Agreement, Parent has committed to contribute $2,500,000 to the Sonesta International Hotels Corporation Pension Plan within five business days following the effective time of the merger.As discussed abovein “Proposal No. 1 – the Merger; Interests of Sonesta Directors and Executive Officers in the Merger; Retention Plan” on page 36, Parent has committed to adopt, within five business days following the effective time of the merger, the Retention Plan pursuant to which certain employees, including Sonesta named executive officers, may be entitled to certain severance benefits. 50 Sonesta Directors’ and Officers’ Liability Insurance Under the Merger Agreement, the surviving corporation’s certificate of incorporation and bylaws shall contain provisions no less favorable with respect to exculpation from liabilities and indemnification of individuals who were directors and officers of Sonesta prior to the merger than the provisions set forth in Sonesta’s certificate of incorporation and bylaws as of the date of execution of the Merger Agreement.Such provisions shall not be amended, repealed or otherwise modified for a period of six years from the consummation of the merger in any manner that would adversely affect the rights of such individuals with respect to periods prior to the merger.Prior to effectiveness of the merger, Sonesta shall obtain a six year officers’ and directors’ “tail policy”; provided that the annual premium of such tail policy shall not exceed $360,000. Stockholders Meeting Relating to the Merger Under the Merger Agreement, Sonesta is required to, duly call, give notice of, convene and hold a meeting of our stockholders for the purpose of obtaining the affirmative vote of the holders of at least two-thirds of the issued and outstanding shares of our common stock entitled to vote to adopt the Merger Agreement; provided, however, for the avoidance of doubt, the stockholders meeting may be postponed or adjourned for the reasons discussed in this proxy statement.Any postponement or adjournment of the meeting beyond its originally scheduled date shall require the prior written consent of Parent.Sonesta shall also prepare and file a preliminary proxy statement with the SEC and cause a definitive proxy statement to be mailed to stockholders when it has been cleared by the SEC and its staff. Company Reasonable Best Efforts to Effectuate the Merger Under the Merger Agreement, each of the Parent, Merger Sub and Sonesta agreed to use its respective reasonable best efforts to take, or cause to be taken, all actions, and to do, or cause to be done, and to assist and cooperate with each other in doing, all things necessary, proper or advisable to consummate and make effective, in the most expeditious manner practicable, the merger, including using their respective reasonable best efforts to accomplish the following:(i)the taking of all acts necessary to cause the conditions to the merger to be satisfied as promptly as practicable (including all filings to be made by Sonesta, Parent and/or Merger Sub, as applicable under antitrust or competition laws); (ii)the taking of all necessary actions including obtaining requisite approvals, consents authorizations, orders, exemptions or waivers from governmental entities and third parties to effectuate the merger as promptly as practicable; and (iii) contest any governmental action and to vacate any governmental order that prevents or prohibits the merger. Under the Merger Agreement, we have also agreed to reasonably cooperate with Parent in the planning and preparation of a restructuring of us following the consummation of the merger, which is expected to result in Sonesta owning only equity interests of the Hotel Entities and the Hotel Entities owning only the real estate comprising the Cambridge Hotel and the leasehold for the New Orleans Hotel and related furniture, fixtures and equipment and certain other assets and in Parent or its subsidiaries (other than Sonesta and its subsidiary Hotel Entities) owning the other assets of Sonesta, including its management businesses and brands and assuming all liabilities of Sonesta, other than the liabilities associated with the Cambridge Loan, income taxes, taxes related to retained assets and certain payables and other liabilities.However, Sonesta is not obligated to irrevocably commit to any such action prior to the effective time of the merger, and Parent agreed to reimburse Sonesta for the reasonable out-of-pocket expenses it incurs at the request of Parent.The Purchase Agreement provides that, after giving effect to that restructuring, Parent will transfer to HPT all of the then issued and outstanding capital stock of Sonesta (which will then own the Hotel Entities, which in turn own or lease the Cambridge Hotel and the New Orleans Hotel), free and clear of any liens, encumbrances or other restrictions (other than the Cambridge Loan and certain other matters). 51 Conditions to Completion of the Merger The respective obligations of Parent and Merger Sub, on the one hand, and Sonesta, on the other hand, to complete the merger are subject to the satisfaction, on or prior to the closing date, or waiver of each of the following conditions: · the Merger Agreement shall have been adopted and the merger approved by the holders of at least two-thirds of the outstanding shares of common stock of Sonesta entitled to vote thereon; and · no order, injunction or decree issued by any governmental entity of competent jurisdiction or other legal restraint or prohibition preventing the consummation of the merger shall be in effect, and no statute, rule, regulation, order, injunction or decree shall have been enacted, entered, promulgated or enforced by any governmental entity that prohibits or makes illegal consummation of the merger. Sonesta’s obligation to complete the merger is also subject to the satisfaction, on or prior to the closing date, or waiver of each of the following conditions: · the representations and warranties of Parent and Merger Sub contained in the Merger Agreement shall be true and correct in all respects both as of the date of the Merger Agreement and as of the date of the completion of the merger (provided that those representations and warranties that are expressly made as of a particular date shall be true and correct as of such specified date) except where the failure of such representations and warranties to be true and correct in all respects, individually or in the aggregate, has not had, and would not reasonably be expected to have any material adverse effect on the ability of Parent or Merger Sub to consummate the merger; · the obligations or covenants required to be performed or complied with under the Merger Agreement by Parent and Merger Sub at or prior to the completion of the merger have been performed or complied with in all material respects or any breach or failure thereof shall have been cured to the reasonable satisfaction of Sonesta; and · Parent shall have delivered to Sonesta a certificate, validly executed by an officer of Parent, certifying to the satisfaction of the above conditions. Parent’s and Merger Sub’s obligation to complete the merger is also subject to the satisfaction, on or prior to the closing date, or waiver of each of the following conditions: · there shall not be threatened or pending any suit, action or proceeding by any governmental entity against Merger Sub, Parent or Sonesta seeking to restrain or prohibit Parent’s or Merger Sub’s ownership or operation (or that of any of their respective subsidiaries and affiliates) of all or a material portion of their or Sonesta’s businesses or assets, or to compel Parent or Merger Sub or their respective subsidiaries and affiliates to dispose of or hold separate any material portion of the business or assets of Sonesta, Parent or Parent’s subsidiaries; nor shall there be any statute, rule, regulation, judgment, order or injunction enacted, entered, enforced, promulgated or deemed applicable, to the merger, or any other action taken that is reasonably likely to result, directly or indirectly, in any such consequences; · certain representations and warranties made by Sonesta in the Merger Agreement shall be true and correct in all respects both as of the date of the Merger Agreement and as of the date of completion of the merger (except that any representations or warranties expressly made as of a specific date would be measured as of such date) unless the failure of any such representations and warranties to be true and correct in all respects has not and would not reasonably be expected to have, individually or in the aggregate, a “company material adverse effect” on Sonesta; and certain other representations and warranties made by Sonesta shall be true and correct at such dates in all respects; · the obligations or covenants required to be performed or complied with by Sonesta under the Merger Agreement at or prior to the completion of the merger shall have been performed or complied with in all material respects, or if breached, any such breach or failure has been cured to the reasonable satisfaction of Parent and Merger Sub; 52 · any required governmental approval or consent under any antitrust, competition or merger laws shall have been obtained and there shall be no pending or threatened action or investigation with respect to such approval or consent; · no “company material adverse effect” shall have arisen or occurred since the execution date of the Merger Agreement that is continuing; · Sonesta shall have delivered to Parent an executed election on Internal Revenue Service Form 8832 to treat Charterhouse of Cambridge Trust, a wholly owned subsidiary of Sonesta, as disregarded as a separate entity from Sonesta, such election to be filed after the effective time of the merger; and · Sonesta shall have delivered to Parent a certificate, validly executed by the Chairman, Chief Executive Officer and Vice President and Treasurer of Sonesta, certifying that all representations and warranties made by Sonesta under the Merger Agreement are true as set out above, all of Sonesta’s obligations and covenants under the Merger Agreement have been performed and complied with, and no “company material adverse effect” has occurred after the execution of the Merger Agreement that is continuing. Termination of the Merger Agreement The Merger Agreement may be terminated, and the merger abandoned, at any time prior to the consummation of the merger, whether before or after the adoption of the Merger Agreement and approval of the merger by Sonesta’s stockholders: · by mutual written consent of Parent, Merger Sub and Sonesta; or · by either Parent or Sonesta if: o a court of competent jurisdiction or other governmental entity shall have issued a final and nonappealable order or taken any other action permanently restraining, enjoining or otherwise prohibiting the merger, which such action shall have become final and nonappealable (provided that the party seeking to terminate shall have used its reasonable best efforts to remove such order or reverse such action); or o the merger shall not have been consummated by April 30, 2012, except that this termination right is not available to any party whose failure to fulfill its obligations under the Merger Agreement or the failure of whose representations or warranties to be true and correct has been the principal cause of, or principally resulted in, the failure of any such condition; or o the proposal to adopt the Merger Agreement fails to receive the requisite affirmative vote by Sonesta’s stockholders at Sonesta’s special meeting of stockholders duly convened therefore; or · by Parent if: o Sonesta’s board of directors shall have failed to publicly confirm its recommendation that Sonesta’s stockholders adopt the Merger Agreement within four business days of a written request from Parent that it do so or shall have made an adverse recommendation change (as defined on page 50 in this proxy statement); or o upon a breach by Sonesta of any representation, warranty, covenant or other agreement in the Merger Agreement which (1) would result in the failure of any condition precedent to the merger and (2) cannot be or has not been cured within the earlier of (i) fifteen calendar days after the giving of written notice by Parent to Sonesta and (ii) April 30, 2012; or 53 o Sonesta shall have materially violated or breached any of its obligations under the non-solicitation provision of the Merger Agreement, as described under “The Merger Agreement — Limitation on Sonesta’s Ability to Consider Other Acquisition Proposals,” or · by Sonesta o upon a breach by Parent or Merger Sub of any representation, warranty, covenant or other agreement in the Merger Agreement, which breach cannot be or has not been cured within the earlier of (i) fifteen calendar days after the giving of written notice by Sonesta to Parent and (ii) April 30, 2012, except for any such breach which, individually or in the aggregate, has not had and would not reasonably be expected to have, a material adverse effect on the ability of Parent and Merger Sub to perform their obligations under the Merger Agreement or to consummate the merger; or o for the purposes of entering into an agreement with respect to a “superior proposal” (as defined on page 50 of this proxy statement) provided that prior to any such termination, (i) Sonesta shall have received a “superior proposal” and provided Parent with the required notice thereof, (ii) Sonesta’s board of directors determines in good faith, after considering the advice of outside legal counsel, that the failure to take such action would be inconsistent with the board of directors’ fiduciary duties, (iii) Sonesta shall have provided Parent with four full business days prior written notice that it intends to terminate the Merger Agreement (and any amendment to the financial terms or any other material term of any such acquisition proposal shall require a new written notice to Parent and a new two full business day period), (iv) during such period (and any new two full business day period), Sonesta has caused its financial and legal advisors to negotiate with Parent in good faith as to any such adjustments in the terms and conditions of the Merger Agreement proposed by Parent so as to cause such acquisition proposal to cease to constitute a superior proposal, (v) following such periods, Sonesta’s board of directors determines in its good faith judgment (after considering the advice of its financial advisor and outside legal advisor) that, after taking into account any adjustments to the terms and conditions of the Merger Agreement proposed in writing by Parent, the acquisition proposal constitutes a superior proposal, (vi) there has not been any material breach of the non-solicitation provision of the Merger Agreement, (vii) Sonesta has delivered to Parent a written notice of termination of the Merger Agreement and a wire transfer of immediately available funds inthe amount of the termination fee and reimbursable expenses required under the Merger Agreement, and(viii) immediately following thepayment of said fee and expenses,Sonesta enters into the agreement with respect to the superior proposal. Termination Fee; Expenses Sonesta must pay to Parent a $4.0 million termination fee and up to $500,000 in out-of-pocket expenses incurred by Parent in the following circumstances: · if Parent terminates the Merger Agreement because Sonesta’s board of directors shall have either made an adverse recommendation change (as defined above) or failed to publicly confirm its recommendation that Sonesta’s stockholders adopt the Merger Agreement within four business days of a written request from Parent that it do so; or · if Parent terminates the Merger Agreement because of a willful and material violation or breach of the non-solicitation provision of the Merger Agreement; or · if Sonesta terminates the Merger Agreement and enters into an agreement with respect to a superior proposal (as defined on page 50 of this proxy statement); or · (A) (i) if either Parent or Sonesta terminates the Merger Agreement because the Merger has not been consummated by April 30, 2012 or the adoption by and approval of Sonesta’s stockholdersof the Merger Agreement and the merger shall not have been obtained or (ii) Parent terminates the Merger Agreement because of a breach by Sonesta of any representation, warranty, covenant or other agreement and such breach would give rise to the failure of any condition precedent to the merger and cannot be or has not been cured within the earlier of (x) fifteen days or after the giving of written notice to Sonesta or (y) April 30, 2012 or because Sonesta materially violated or breached the non-solicitation provision of the Merger Agreement, (B) prior to such termination, there has been a third party acquisition proposal or a public expression of interest in making an acquisition proposal, and (C) either (1) within 12 months after such termination Sonesta enters into a definitive agreement with respect to an acquisition proposal (whether or not such acquisition proposal was made prior to termination of the Merger Agreement) and in the case of a termination by Parent because the Merger has not been consummated by April 30, 2012 or the adoption by and approval of Sonesta’s stockholdersof the Merger Agreement and the merger shall not have been obtained, the transaction contemplated by such acquisition proposal is consummated (whether such consummation is within such 12 months or thereafter), or (2) within 12 months after any such termination, an acquisition proposal is consummated (whether or not such acquisition proposal was made prior to termination of the Merger Agreement). 54 If Parent terminates the Merger Agreement because Sonesta has breached any representation, warranty, covenant or other agreement contained in the Merger Agreement causing a condition to the merger to not be satisfied and such breach cannot be or has not been cured within the earlier of (i) fifteen days after the giving of written notice to Sonesta or(ii) April 30, 2012 or because Sonesta willfully materially violated or breached the non-solicitation clause of the Merger Agreement then Sonesta shall pay up to $500,000 in out-of-pocket expenses to Parent. If Sonesta terminates the Merger Agreement, because Parent or Merger Sub shall have breached any representation, warranty, covenant or other agreement contained in the Merger Agreement and such breach cannot be or has not been cured within the earlier of(i) fifteen days after the giving of written notice to Parent and Merger Sub or (ii) April 30, 2012, except for any breaches that would not have a material adverse effect on the ability of Parent and Merger Sub to perform their obligations under the Merger Agreement, then Parent must pay up to $500,000 in out-of-pocket expenses to Sonesta. All fees and expenses incurred in connection with the Merger Agreement shall be paid by the party incurring such fees or expenses, whether or not the merger is consummated; except as set forth above. Remedies Prior to the valid termination of the Merger Agreement, non-breaching parties shall be entitled to compel specific performance of the Merger Agreement in addition to any other remedy to which they may be entitled at law or in equity.The parties have agreed to waive, in any action for specific performance, the defense of adequacy of a remedy at law.After a valid termination of the Merger Agreement , no party has any right to compel specific performance of any section of the Merger Agreement other than the sectionswhich expressly survive such termination. Sonesta has the right prior to the consummation of the merger to pursue damages of any type, which are capped at $8.5 million, including any amounts payable by Parent for out-of-pocket expenses, in the event of Parent’s or Merger Sub’s willful and material breach of the Merger Agreement, fraud or failure to consummate the Merger Agreement if all conditions precedent to Parent’s and Merger Sub’s obligations to consummate the merger have been satisfied or waived.While Sonesta may pursue both a grant of specific performance of the Merger Agreement and monetary damages prior to the termination of the Merger Agreement, under no circumstances shall Sonesta be entitled to receive both a grant of specific performance and monetary damages. Under the Merger Agreement, the parties have agreed that none of HPT or any of its subsidiaries or any of their respective former, current or future shareholders, directors, trustees, officers or affiliates shall have any liability to Sonesta or any other person, company, entity or organization for any claim, action or proceeding arising out of or related to the Purchase Agreement, the Merger Agreement or the transactions contemplated by such agreements or any breach or failure to perform thereunder (except as and to the extent expressly provided for in the Purchase Agreement).Sonesta, Parent and Merger Sub have also agreed in the Merger Agreement that the stockholders of Parent shall have no liability to Sonesta or any other person, company, entity or organization for any claim, action or proceeding arising out of or related to the Equity Commitment Letter, the Merger Agreement or the transactions contemplated by such letter or agreement or any breach or failure to perform thereunder (except as and to the extent expressly provided for in the Equity Commitment Letter). 55 Amendment and Waiver Parent, Merger Sub and Sonesta may amend the Merger Agreement before completion of the merger by mutual written consent, except that after Sonesta’s stockholders adopt the Merger Agreement, no further amendment may be made without Sonesta stockholder approval if such approval would be required by applicable law. 56 THE VOTING AGREEMENT The following is a description of the material terms of the Voting Agreement. The Voting Agreement is attached as Annex C to this proxy statement and is incorporated into this proxy statement by reference. All Sonesta stockholders are urged to read the Voting Agreement carefully and in its entirety. In order to induce Parent and Merger Sub to enter into the Merger Agreement, certain members of the Sonnabend family who are holders of our common stock and referred to as Sonnabend Stockholders throughout this proxy statement (who collectively own approximately 57.8% of our outstanding common stock), have executed and delivered a voting agreement with Parent pursuant to which, among other things, each Sonnabend Stockholder agreed to: · vote its, his or her shares in favor of the proposal to adopt the Merger Agreement; and · grant Parent an irrevocable proxy in respect thereof. The Voting Agreement terminate upon the earliest to occur of (1) the completion of the merger and (2) the valid termination of the Merger Agreement.The foregoing description of the Voting Agreement does not purport to be complete and is qualified in its entirety by reference to the complete text of the Voting Agreement attached as Annex C. 57 MARKET PRICE OF SONESTA COMMON STOCK Our common stock trades on The NASDAQ Global Market under the symbol SNSTA. The table below sets forth the quarterly high and low closing sales prices for our common stock as reported by NASDAQ for each quarter during the period from January 1, 2009 through the end of our third fiscal quarter of our 2011 fiscal year, September 30, 2011. Common Stock Price ($) High Low Fiscal 2009 First Quarter ended March 31, 2009 $ $ Second Quarter ended June 30, 2009 $ $ Third Quarter ended September 30, 2009 $ $ Fourth Quarter ended December 31, 2009 $ $ Fiscal 2010 First Quarter ended March 31, 2010 $ $ Second Quarter ended June 30, 2010 $ $ Third Quarter ended September 30, 2010 $ $ Fourth Quarter ended December 31, 2010 $ $ Fiscal 2011 First Quarter ended March 31, 2011 $ $ Second Quarter ended June 30, 2011 $ $ Third Quarter ended September 30, 2011 $ $ Fourth Quarter through [·], 2011 [·] [·] The closing price of our common stock on The NASDAQ Global Market on November 2, 2011, the last trading day prior to our press release announcing the execution of the Merger Agreement, was $21.76 per share.The closing price of our common stock on The NASDAQ Global Market on October 27, 2011, the last trading day prior to the announcement of Sonesta engaging in merger discussions, was $18.10 per share.On [●], the most recent practicable date before this proxy statement was mailed to our stockholders, the closing price our common stock on The NASDAQ Global Market was $[●] per share. You are encouraged to obtain current market quotations for Sonesta common stock in connection with voting your shares of our common stock. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following tables present information regarding the beneficial ownership of the shares of our common stock as of November 2, 2011 with respect to (i) each of our directors; (ii) our chief executive officer and the three other most highly compensated executive officers for fiscal 2010, to whom we refer in this proxy statement as the “named executive officers”; (iii) all current directors and executive officers as a group; and (iv) persons beneficially owning more than 5% of our common stock. Except as otherwise indicated in the table, the address of each person listed in the table is c/o Sonesta International Hotels Corporation, 116 Huntington Avenue, Floor 9, Boston, MA 02116. Beneficial ownership is determined under the rules of the SEC and generally includes voting or investment power over securities.Except in cases where community property laws apply or as indicated in the footnotes to this table, we believe that each stockholder identified in the table possesses sole voting and sole dispositive power over all shares of our common stock shown as beneficially owned by the stockholder. 58 Name and Address of Beneficial Owner Amount of Beneficial Ownership(1) Percent of Common Stock Outstanding (2) 5% Stockholders Alan M. Sonnabend 260 Crandon Boulevard Unit C-12 Key Biscayne, FL 33149 % Gloria Sonnabend 5 Deer Path Lane Weston, MA 02493 259,964 % Mario J. Gabelli One Corporate Center Rye, NY 10580(3) 1,003,881 % Officers and Directors Felix Madera 0 0 % Jacqueline Sonnabend 208,550 % Peter J. Sonnabend 206,412 % Stephanie Sonnabend 228,172 % George S. Abrams 1,070 * Joseph L. Bower * Charles J. Clark * Clarence A. Davis 0 0 % Irma Fisher Mann * Stephen Sonnabend % Jean C. Tempel * All executive officers and directors as a group (15 persons) (4) 803,236 % *Ownership is less than 1% Shares are considered beneficially owned by a person for the purposes of this proxy statement if such person, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise has the power to vote, to direct the voting of and/or to dispose of or to direct the disposition of, such security, or if the person has the right to acquire beneficial ownership within sixty days of November 2, 2011. Applicable percentages are based on 3,698,230 shares outstanding on November 2, 2011, adjusted as required by rules promulgated by the SEC. The information is as of November 2, 2011 and is based solely on a Schedule 13D/A filed with the SEC on October 28, 2011 by Mario J. Gabelli and various entities which he directly or indirectly controls or for which he acts as chief investment officer.The relevant members of the filing group are GGCP, Inc., GAMCO Investors, Inc., Gabelli Funds, LLC, GAMCO Asset Management, Inc., Teton Advisors, Inc., and Mario J. Gabelli, each with the address as stated in this table. (4)Includes information contained in the notes above as applicable. 59 PROPOSAL NO. 3 – ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING Sonesta is also submitting a proposal for consideration at the special meeting to authorize the named proxies to approve one or more adjournments of the special meeting if there are not sufficient votes to adopt the Merger Agreement at the time of the special meeting. Even though a quorum may be present at the special meeting, it is possible that Sonesta may not have received sufficient votes to adopt the Merger Agreement by the time of the special meeting. In that event, Sonesta would need to adjourn the special meeting in order to solicit additional proxies. The adjournment proposal relates only to an adjournment of the special meeting for purposes of soliciting additional proxies to obtain the requisite stockholder approval to adopt the Merger Agreement. To allow the proxies that have been received by Sonesta at the time of the special meeting to be voted for an adjournment, if necessary, Sonesta is submitting a proposal to approve one or more adjournments, and only under those circumstances, to you for consideration. If the new date, time and place is announced at the special meeting before the adjournment, Sonesta is not required to give notice of the time and place of the adjourned meeting, unless the board of directors fixes a new record date for the special meeting. The adjournment proposal relates only to an adjournment of the special meeting occurring for purposes of soliciting additional proxies for approval of the proposal to adopt the Merger Agreement in the event that there are insufficient votes to approve that proposal. The Sonesta board of directors retains full authority to the extent set forth in the Sonesta bylaws and New York law to adjourn the special meeting for any other purpose, or to postpone the special meeting before it is convened, without the consent of any Sonesta stockholders. If approval of the adjournment proposal is submitted to the Sonesta stockholders, the approval requires the affirmative vote of a majority of the votes cast on such proposal at the special meeting. The board of directors of Sonesta unanimously recommends that stockholders vote FOR the adjournment proposal. 60 DEADLINE FOR STOCKHOLDER PROPOSALS TO BE PRESENTED AT NEXT ANNUAL MEETING If the merger has been completed, Sonesta does not expect to hold a 2012 annual meeting of stockholders because Sonesta will not be a public company at that time. If the merger is not consummated and Sonesta holds its 2012 annual meeting of stockholders, then a Sonesta stockholder who wishes to submit a proposal at such meeting must provide that proposal to Sonesta on a timely basis and satisfy the other conditions set forth in applicable SEC rules and Sonesta’s bylaws.In order to be timely, notice of stockholder nominations or other business to be presented at the annual stockholder meeting must be received by the corporate secretary of Sonesta not later than March 2, 2012. The deadline for submitting a stockholder proposal to Sonesta for inclusion in Sonesta’s proxy materials for Sonesta’s 2012 annual meeting of stockholders must be submitted by December 21, 2011 and must comply with Rule 14a-8 under the Exchange Act.In order for the proposal to be included in the proxy statement, the stockholder submitting the proposal must meet certain eligibility standards and comply with the requirements as to form and substance established by applicable laws and regulations.The proposal must be mailed to David Rakouskas, Secretary, Sonesta International Hotels Corporation, 116 Huntington Avenue, Floor 9, Boston, MA 02116. HOUSEHOLDING OF PROXY MATERIALS Some banks, brokers, and other nominee record holders may participate in the practice of “householding” proxy statements.This means that unless stockholders give contrary instructions, only one copy of Sonesta’s proxy statement may be sent to multiple stockholders in each household.Sonesta will promptly deliver a separate copy of this proxy statement to a stockholder if he or she calls or writes to Sonesta at the following address or telephone number: David A. Rakouskas, Secretary, Sonesta International Hotel Corporation, 116 Huntington Avenue, Floor 9, Boston, MA 02116; (617) 421-5453.If a stockholder wants to receive separate copies of Sonesta’s proxy statement in the future, or a stockholder is receiving multiple copies and would like to receive only one copy per household, he or she should contact his or her bank, broker or other nominee record holder, or he or she may contact Sonesta at the above address or telephone number. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the SEC. You may read and copy any reports, statements or other information that we file with the SEC at the SEC public reference room at the following location: Public Reference Room, treet, N.E., Room 1580, Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. These SEC filings are also available to the public from commercial document retrieval services and at the website maintained by the SEC at www.sec.gov. You should rely only on the information contained in this proxy statement. We have not authorized anyone to provide you with information that is different from what is contained in this proxy statement. This proxy statement is dated [●], 2011. You should not assume that the information contained in this proxy statement is accurate as of any date other than that date. Neither the mailing of this proxy statement to stockholders nor the issuance of cash in the merger creates any implication to the contrary. 61 [Form of Proxy Card] PRELIMINARY COPY– SUBJECT TO COMPLETION PROXY SONESTA INTERNATIONAL HOTELS CORPORATION 116 Huntington Avenue Floor 9 Boston, MA 02116 SPECIAL MEETING OF STOCKHOLDERS [●], 2011 THIS PROXY IS SOLICITED ON BEHALF OF SONESTA INTERNATIONAL HOTELS CORPORATION’S BOARD OF DIRECTORS The undersigned hereby appoints Peter J. Sonnabend and Boy Van Riel proxies for the undersigned, each with power to appoint his or her substitute, and authorizes each of them acting alone, or together if more than one is present, to represent and to vote, as specified below, all of the shares of the undersigned held of record by the undersigned on [●], at the Special Meeting of Stockholders of Sonesta International Hotels Corporation to be held on [●], at [●] local time at [●], or at any adjournments or postponements thereof, with all the power the undersigned would possess if personally present at the Special Meeting of Stockholders, with respect to the matters set forth on the reverse side, as more fully described in the proxy statement received by the undersigned stockholder. Your shares will be voted as directed on this proxy.If this card is properly signed and no direction is given for any item, it will be voted in favor of all items. PLEASE COMPLETE, DATE, SIGN AND MAIL THIS PROXY CARD PROMPTLY IN THE ENCLOSED POSTAGE-PAID ENVELOPE. YOUR VOTE IS IMPORTANT! Please note that the last vote received in accordance with the instructions contained in this proxy card will be the vote counted. þ.Please mark your votes as in this example. This proxy, when properly executed, will be voted in the manner directed herein.If no direction is made, this proxy will be voted in favor of all proposals. The Board of Directors recommends you vote FOR proposals 1, 2, and 3: 1. Merger Proposal.To consider and vote upon a proposal to adopt the Agreement and Plan of Merger, dated as of November 2, 2011, by and among Sonesta International Hotels Corporation, Sonesta Acquisition Corp. (f/k/a Property Acquisition Corp.), a Maryland corporation, and PAC Merger Corp., a New York corporation and a wholly-owned subsidiary of Sonesta Acquisition Corp. qFOR qAGAINST qABSTAIN 2. Advisory Vote on Certain Merger-Related Compensation.To cast a nonbinding advisory vote to approve the merger-related compensation that may be received by the Sonesta named executive officers in connection with the merger. qFOR qAGAINST qABSTAIN 3. Adjournment Proposal.To consider and vote upon a proposal to approve one or more adjournments or postponements of the special meeting, if necessary or appropriate, to solicit additional proxies to the proposal to adopt the Merger Agreement. qFOR qAGAINST qABSTAIN Please date and sign your Proxy on the reverse side and return it promptly. In their discretion, the persons you named as proxies are authorized to vote upon such other matters of which Sonesta International Hotels Corporation does not have advance notice that may properly come before the special meetingand any and all postponements, recesses or adjournments thereof, and upon matters incidental to the conduct of the special meeting. THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS.UNLESS OTHERWISE SPECIFIED, THE SHARES WILL BE VOTED “FOR” THE ADOPTION OF THE MERGER AGREEMENT, “FOR” THE MERGER-RELATED COMPENSATION THAT MAY BE RECEIVED BY THE SONESTA NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER AND “FOR” THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE.THIS PROXY ALSO DELEGATES DISCRETIONARY AUTHORITY WITH RESPECT TO ANY OTHER BUSINESS WHICH MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. THIS PROXY MUST BE EXECUTED FOR YOUR VOTE TO BE COUNTED. THE UNDERSIGNED HEREBY ACKNOWLEDGES RECEIPT OF THE NOTICE OF SPECIAL MEETING AND PROXY STATEMENT AND HEREBY REVOKES ALL PRIOR PROXIES WITH RESPECT TO THE MATTERSSET FORTH HEREIN. Signature of Stockholder Signature of Stockholder Date: NOTE:PLEASE SIGN THIS PROXY EXACTLY AS NAME(S) APPEAR ON YOUR STOCK CERTIFICATE.WHEN SIGNING AS ATTORNEY-IN-FACT, EXECUTOR, ADMINISTRATOR, TRUSTEE OR GUARDIAN, PLEASE ADD YOUR TITLE AS SUCH, AND IF SIGNER IS A CORPORATION, PLEASE SIGN WITH FULL CORPORATE NAME BY A DULY AUTHORIZED OFFICER OR OFFICERS AND AFFIX THE CORPORATE SEAL.WHERE STOCK IS ISSUED IN THE NAME OF TWO (2) OR MORE PERSONS, ALL SUCH PERSONS SHOULD SIGN. ANNEX A AGREEMENT AND PLAN OF MERGER by and among PROPERTY ACQUISITION CORP. (a/k/a SONESTA ACQUISITION CORP.), PAC MERGER CORP. and SONESTA INTERNATIONAL HOTELS CORPORATION Dated November 2, 2011 TABLE OF CONTENTS Page Index of Defined Terms Index – i ARTICLE I THE MERGER Section 1.1 The Merger 2 Section 1.2 Effective Time 2 Section 1.3 Closing 3 Section 1.4 Directors and Officers of the Surviving Corporation 3 Section 1.5 Subsequent Actions 3 Section 1.6 Stockholders’ Meeting 3 ARTICLE II CONVERSION OF SECURITIES Section 2.1 Conversion of Capital Stock 5 Section 2.2 Paying Agent; Surrender of Shares 6 Section 2.3 Withholding 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1 Organization 8 Section 3.2 Subsidiaries and Affiliates 10 Section 3.3 Capitalization 11 Section 3.4 Authorization; Validity of Agreement; Company Action 11 Section 3.5 Board Approvals 12 Section 3.6 Required Vote 12 Section 3.7 Consents and Approvals; No Violations 12 Section 3.8 Company SEC Documents and Financial Statements 13 Section 3.9 Code of Ethics 16 Section 3.10 Absence of Certain Changes 16 Section 3.11 No Undisclosed Liabilities 16 Section 3.12 Litigation; Orders 16 Section 3.13 Employee Benefit Plans; ERISA 17 Section 3.14
